Exhibit 10.3

Execution Version

AMENDMENT AND RESTATEMENT AGREEMENT dated as of June 27, 2016 (this “Amendment
and Restatement Agreement”), to the Term Loan Credit Agreement originally dated
as of November 17, 2015 (as amended, supplemented or otherwise modified in
writing from time to time prior to the date hereof, the “Existing Term Loan
Credit Agreement”) among Southwestern Energy Company (the “Borrower”), the
Lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined herein have the meanings assigned to them in the ARCA
(as defined below).

WHEREAS, the Borrower has requested an amendment to the Existing Term Loan
Credit Agreement on the terms and subject to the conditions set forth herein and
in the ARCA (as defined below), and each Lender party hereto consents to this
Amendment and Restatement Agreement;

WHEREAS, this Amendment and Restatement Agreement includes amendments to the
Existing Term Loan Credit Agreement that are subject to the approval of each
Lender directly affected thereby, and that, in each case, will become effective
on the ARCA Effective Date (as defined below) on the terms and subject to the
conditions set forth herein;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Amendment and Restatement of the Existing Term Loan Credit Agreement.
Effective as of the ARCA Effective Date (as defined below), subject to Section 3
hereof, the Existing Term Loan Credit Agreement is hereby amended and restated
in its entirety in the form of the Amended and Restated Credit Agreement set
forth as Exhibit A hereto (as so amended and restated, being referred to as the
“ARCA”);

SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment and Restatement Agreement, the Borrower represents and
warrants that the following statements are true and correct on and as of the
ARCA Effective Date:

(a) The Borrower has the power and authority and legal right to execute and
deliver this Amendment and Restatement Agreement and to perform its obligations
hereunder and under the ARCA. The execution and delivery by the Borrower of this
Amendment and Restatement Agreement have been duly authorized by proper
organizational proceedings.



--------------------------------------------------------------------------------

(b) This Amendment and Restatement Agreement constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or law, and obligations of good faith and
fair dealing.

(c) The representations and warranties of the Borrower set forth in Article III
of the ARCA are true and correct in all material respects (or, in the case of
any such representations and warranties that are qualified as to materiality or
Material Adverse Effect in the text thereof, such representations and warranties
are true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date.

(d) No Default or Event of Default exists immediately before or immediately
after giving effect to this Amendment and Restatement Agreement.

SECTION 3. Effectiveness of this Amendment and Restatement Agreement and the
ARCA. This Amendment and Restatement Agreement and the amendment and restatement
of the Existing Term Loan Credit Agreement in the form of the ARCA shall become
effective upon the satisfaction of the following conditions precedent (the first
date on which such conditions precedent are satisfied, the “ARCA Effective
Date”):

(a) the Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Borrower, each
Lender and the Administrative Agent;

(b) each of the conditions precedent set forth in Section 4.01 of the ARCA shall
have been satisfied or waived;

(c) the Administrative Agent (or its applicable Affiliate) shall have received
payment from the Borrower for the account of each Lender that executes and
delivers a counterpart signature page to this Amendment and Restatement
Agreement at or prior to 5:00 p.m., New York City time, on June 27, 2016 (or
such later time as the Administrative Agent and the Borrower shall agree), a
consent fee in an aggregate amount equal to 0.40% of the aggregate principal
amount of the Loans held by such Lender as of the ARCA Effective Date
(immediately prior to giving effect to the effectiveness of the ARCA);

(d) the Administrative Agent shall have received payment of all reasonable and
documented out-of-pocket fees and expenses of counsel for the Administrative
Agent required to be reimbursed under Section 9.03 of the ARCA; and

 

2



--------------------------------------------------------------------------------

(e) the Administrative Agent shall have received a certificate of an Authorized
Officer of the Borrower dated the ARCA Effective Date certifying that the
representations and warranties of the Borrower contained in Section 2 hereof are
true and correct in all material respects on and as of the ARCA Effective Date
(or, in the case of any such representations and warranties that are qualified
as to materiality or Material Adverse Effect in the text thereof, such
representations and warranties are true and correct in all respects), except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

The Administrative Agent shall notify the Borrower and the Lenders of the ARCA
Effective Date and such notice shall be conclusive and binding.

SECTION 4. Effect of Amendment. (a) Except as expressly set forth herein or in
the ARCA, this Amendment and Restatement Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Existing Term
Loan Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Loan Documents or any other provision of any Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the ARCA or any other Loan Document in similar or different circumstances.

(b) On and after the ARCA Effective Date, each reference in the ARCA to “this
Agreement”, “hereunder”, “hereof’, “herein”, or words of like import shall be
deemed a reference to the ARCA, and each reference to the “Credit Agreement” in
each other Loan Document or Exhibit to the Existing Term Loan Credit Agreement
shall be deemed a reference to the ARCA. This Amendment and Restatement
Agreement and the ARCA shall constitute a “Loan Document” for all purposes of
the ARCA and the other Loan Documents.

SECTION 5. Governing Law. THIS AMENDMENT AND RESTATEMENT AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

SECTION 6. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket expenses in
connection with this Amendment and Restatement Agreement to the extent required
to be reimbursed under Section 9.03 of the ARCA.

SECTION 7. Counterparts. This Amendment and Restatement Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment and Restatement Agreement by
facsimile, e-mailed .pdf or any other electronic imaging means (e.g. “pdf” or
“tiff”) shall be effective as delivery of a manually executed counterpart of
this Amendment and Restatement Agreement.

SECTION 8. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and Restatement Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Amendment and Restatement Agreement.

[Remainder of page intentionally blank]

 

4



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:  

/s/ Gerund N. Diamond

Name:   Gerund N. Diamond Title:   Assistant Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as a Lender

By:  

/s/ Raza Jafferi

Name:   Raza Jafferi Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as a Lender

By:  

/s/ Muhammad Hasan

Name:   Muhammad Hasan Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

    as a Lender

By:  

/s/ Matthew Denkler

Name:   Matthew Denkler Title:   Vice President



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

    as a Lender

By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory



--------------------------------------------------------------------------------

CITIBANK, N.A.,

    as a Lender

By:  

/s/ Jim Reilly

Name:   Jim Reilly Title:   Vice President



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI

    UFJ, LTD.,

    as a Lender

By:  

/s/ Mark Oberreuter

Name:   Mark Oberreuter Title:   Vice President



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A.,

    as a Lender

By:  

/s/ Melissa Guzmann

Name:   Melissa Guzmann Title:   Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

    as a Lender

By:  

/s/ James D. Weinstein

Name:   James D. Weinstein Title:   Managing Director



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

    as a Lender

By:  

/s/ Kristan Spivey

Name:   Kristan Spivey Title:   Authorized Signatory



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF     COMMERCE, NEW YORK

    BRANCH,

    as a Lender

By:  

/s/ Daria Mahoney

Name:   Daria Mahoney Title:   Authorized Signatory

 

By:  

/s/ Richard Antl

Name:   Richard Antl Title:   Authorized Signatory



--------------------------------------------------------------------------------

COMPASS BANK,

    as a Lender

By:  

/s/ Payton K. Swope

Name:   Payton K. Swope Title:   Executive Vice President



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE

    AND INVESTMENT BANK,

    as a Lender

By:  

/s/ Michael Willis

Name:   Michael Willis Title:   Managing Director By:  

/s/ Dixon Schultz

Name:   Dixon Schultz Title:   Managing Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

    ISLANDS BRANCH,

    as a Lender

By:  

/s/ Nupar Kumar

Name:   Nupar Kumar Title:   Authorized Signatory

 

By:  

/s/ Doreen Barr

Name:   Doreen Barr Title:   Authorized Signatory



--------------------------------------------------------------------------------

U.S. BANK NATIONAL

    ASSOCIATION,

    as a Lender

By:  

/s/ James P. Cecil

Name:   James P. Cecil Title:   Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL

    ASSOCIATION,

    as a Lender

By:  

/s/ Sandra Aultman

Name:   Sandra Aultman Title:   Managing Director



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL

    ASSOCIATION,

    as a Lender

By:  

/s/ Stephen Hartman

Name:   Stephen Hartman Title:   Assistant Vice President



--------------------------------------------------------------------------------

CITIZENS BANK N.A.,

    as a Lender

By:  

/s/ David W. Stack

Name:   David W. Stack Title:   Senior Vice President



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST

    COMPANY,

    as a Lender

By:  

/s/ DeVon J. Lang

Name:   DeVon J. Lang Title:   Senior Vice President



--------------------------------------------------------------------------------

SOUTHWESTERN ENERGY

    COMPANY,

    as the Borrower

By:  

/s/ R. Craig Owen

Name:   R. Craig Owen Title:   Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CUSIP Number: 84546SAL7

EXECUTION VERSION

 

AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT

dated as of

June 27, 2016

among

SOUTHWESTERN ENERGY COMPANY

The Lenders Party Hereto

BANK OF AMERICA, N.A.

as Administrative Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BMO CAPITAL MARKETS,

CITIGROUP GLOBAL MARKETS INC.,

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, AND

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         Page   ARTICLE I    Definitions      1   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     28   

SECTION 1.03.

 

Terms Generally

     28   

SECTION 1.04.

 

Accounting Terms; GAAP

     28    ARTICLE II    The Credits      29   

SECTION 2.01.

 

Loans

     29   

SECTION 2.02.

 

Loans and Borrowings

     29   

SECTION 2.03.

 

Requests for Borrowing

     29   

SECTION 2.04.

 

[Intentionally Omitted]

     30   

SECTION 2.05.

 

[Intentionally Omitted]

     30   

SECTION 2.06.

 

[Intentionally Omitted]

     30   

SECTION 2.07.

 

Funding of Borrowings

     30   

SECTION 2.08.

 

Interest Elections

     31   

SECTION 2.09.

 

[Intentionally Omitted]

     32   

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

     32   

SECTION 2.11.

 

Prepayment of Loans

     32   

SECTION 2.12.

 

Fees

     35   

SECTION 2.13.

 

Interest

     35   

SECTION 2.14.

 

Alternate Rate of Interest; Illegality

     35   

SECTION 2.15.

 

Increased Costs

     36   

SECTION 2.16.

 

Break Funding Payments

     37   

SECTION 2.17.

 

Taxes

     38   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     41   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     43    ARTICLE III    Representations and Warranties      43   

SECTION 3.01.

 

Organization; Powers

     43   

SECTION 3.02.

 

Authorization and Validity

     44   

SECTION 3.03.

 

Financial Condition

     44   

SECTION 3.04.

 

ERISA

     44   

SECTION 3.05.

 

Defaults

     44   

SECTION 3.06.

 

Accuracy of Information

     44   

SECTION 3.07.

 

Regulation U

     45   

SECTION 3.08.

 

Taxes

     45   

SECTION 3.09.

 

Liens

     45   

SECTION 3.10.

 

Litigation

     45   

SECTION 3.11.

 

No Conflict

     45   

SECTION 3.12.

 

Governmental Approvals

     45   

SECTION 3.13.

 

Investment Company Status

     46   

SECTION 3.14.

 

Compliance with Laws and Orders

     46   

SECTION 3.15.

 

Anti-Terrorism Laws

     46   

SECTION 3.16.

 

Anti-Corruption Laws and Sanctions

     46   

SECTION 3.17.

 

Insurance

     46   

SECTION 3.18.

 

Solvency

     46   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 3.19.

 

Properties

     46   

SECTION 3.20.

 

Use of Proceeds

     47   

SECTION 3.21.

 

Priority Status

     47   

SECTION 3.22.

 

No Restrictive Agreements

     47   

SECTION 3.23.

 

EEA Financial Institutions

     47    ARTICLE IV    Conditions      47   

SECTION 4.01.

 

Additional Conditions Precedent to ARCA Effective Date

     47    ARTICLE V    Affirmative Covenants      50   

SECTION 5.01.

 

Financial Statements and Other Information

     50   

SECTION 5.02.

 

Books and Records; Inspection Rights

     53   

SECTION 5.03.

 

Conduct of Business; Existence

     53   

SECTION 5.04.

 

Maintenance of Insurance

     53   

SECTION 5.05.

 

Payment of Taxes and Other Obligations

     53   

SECTION 5.06.

 

Compliance with Laws

     54   

SECTION 5.07.

 

Maintenance of Properties

     54   

SECTION 5.08.

 

Designation of Unrestricted Subsidiaries; Redesignation of Unrestricted
Subsidiaries as Restricted Subsidiaries

     54   

SECTION 5.09.

 

More Favorable Financial Covenants; Prior Revolving Credit Agreement Provisions

     55   

SECTION 5.10.

 

Additional Guarantors

     56   

SECTION 5.11.

 

Use of Proceeds

     56    ARTICLE VI    Negative Covenants      56   

SECTION 6.01.

 

Fundamental Changes

     56   

SECTION 6.02.

 

Liens

     57   

SECTION 6.03.

 

Indebtedness

     60   

SECTION 6.04.

 

Financial Covenants

     61   

SECTION 6.05.

 

Investments

     61   

SECTION 6.06.

 

Restrictive Agreements

     62   

SECTION 6.07.

 

Restricted Payments

     63   

SECTION 6.08.

 

[Intentionally Omitted]

     64   

SECTION 6.09.

 

Anti-Corruption Laws and Sanctions

     64   

SECTION 6.10.

 

Limitation on Redemptions of Indebtedness

     64   

SECTION 6.11.

 

Limitations on Transactions with Affiliates

     64   

SECTION 6.12.

 

Material Change in Business

     65   

SECTION 6.13.

 

Swap Agreements

     65   

SECTION 6.14.

 

Amendments to New Credit Agreement

     65    ARTICLE VII    Events of Default      65   

SECTION 7.01.

 

Events of Default

     65   

SECTION 7.02.

 

Acceleration

     67    ARTICLE VIII    The Administrative Agent      67    ARTICLE
IX    Miscellaneous      70   

SECTION 9.01.

 

Notices

     70   

SECTION 9.02.

 

Waivers; Amendments

     71   

 

xxviii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     72   

SECTION 9.04.

 

Successors and Assigns

     74   

SECTION 9.05.

 

Survival

     78   

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

     78   

SECTION 9.07.

 

Severability

     78   

SECTION 9.08.

 

Right of Setoff

     78   

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     80   

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     80   

SECTION 9.11.

 

Headings

     81   

SECTION 9.12.

 

Confidentiality

     81   

SECTION 9.13.

 

Electronic Execution of Assignments and Certain Other Documents

     81   

SECTION 9.14.

 

USA PATRIOT Act

     81   

SECTION 9.15.

 

Subsidiary Guarantors

     81   

SECTION 9.16.

 

Interest Rate Limitation

     81   

SECTION 9.17.

 

No Advisory or Fiduciary Responsibility

     82   

SECTION 9.18.

 

Electronic System

     82   

SECTION 9.19.

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     83   

SECTION 9.20.

 

Release

     83   

SECTION 9.21.

 

Amendment and Restatement

     84   

SCHEDULES:

Schedule 1.01A – Existing Lenders

Schedule 1.01B – Pricing Schedule

Schedule 3.18 – Equity Interests

Schedule 6.02 – Existing Liens

Schedule 6.03 – Existing Indebtedness

Schedule 6.05 – Existing Investments

Schedule 6.06 – Existing Restrictive Agreements

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Subordinated Intercompany Note

Exhibit C – Form of Subsidiary Guaranty

Exhibit D-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit D-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit D-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit D-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit E-1 – Form of Borrowing Request

Exhibit E-2 – Form of Interest Election Request

Exhibit F – Form of Note

Exhibit G – Form of Compliance Certificate

Exhibit H – Form of Solvency Certificate

 

xxix



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of
June 27, 2016 among SOUTHWESTERN ENERGY COMPANY, a Delaware corporation (the
“Borrower”), the LENDERS from time to time party hereto and BANK OF AMERICA,
N.A., as Administrative Agent.

RECITALS:

WHEREAS, the Borrower is party to that certain Term Loan Credit Agreement, dated
as of November 17, 2015 (as amended prior to the date hereof, the “Existing Term
Loan Credit Agreement”) among, among others, the Borrower, the “Lenders” as
defined therein (the “Existing Lenders”) and Bank of America, N.A., as
administrative agent for the Existing Lenders; and

WHEREAS, the Borrower, the Administrative Agent, and each Existing Lender have
agreed, upon satisfaction of the conditions set forth in the Amendment and
Restatement Agreement, to amend and restate the Existing Term Loan Credit
Agreement in the form of this Agreement.

Accordingly, the parties hereto therefore agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“1995 Indenture” means that certain Indenture, dated as of December 1, 1995,
between the Borrower, as issuer, and The Bank of New York Trust Company, N.A.
(as successor to The First National Bank of Chicago), as trustee.

“1998 Indenture” means that certain Indenture, dated as of June 1, 1998, between
the Borrower (as successor to NOARK Pipeline Finance, LLC), as issuer, and UMB
Bank, N.A. (as successor to The Bank of New York), as trustee.

“2008 Indenture” means that certain Indenture, dated as of January 16, 2008,
between the Borrower, as issuer, and The Bank of New York Trust Company, N.A.,
as trustee.

“2012 Indenture” means that certain Indenture, dated as of March 5, 2012,
between the Borrower, as issuer, and The Bank of New York Mellon Trust Company,
N.A., as trustee.

“2015 First Supplemental Indenture” means that certain First Supplemental
Indenture dated as of January 23, 2015 between the Borrower and U.S. Bank
National Association, which supplements the 2015 Indenture.

“2015 Indenture” means that certain Indenture, dated as of January 23, 2015,
between the Borrower and U.S. Bank National Association as trustee.

“2020 Senior Notes” means the 4.05% Senior Notes due January 23, 2020 issued by
the Borrower pursuant to the 2015 Indenture.

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Acquisition” means any acquisition (whether by purchase, merger, consolidation
or otherwise) of property or series of related acquisitions of property that
constitutes (i) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (ii) all or
substantially all of the Equity Interests in a Person.

“Additional Financial Covenant” means any affirmative or negative “maintenance”
financial covenant contained in any Other Debt Agreement applicable to the
Borrower or any Restricted Subsidiary (regardless of whether such provision is
labeled or otherwise characterized as a “financial covenant”), including any
defined terms as used therein.

“Additional Senior Notes Indenture” means any indenture entered into by the
Borrower after the ARCA Effective Date that contains any provision similar to
any of the Secured Debt Indenture Exceptions contained in the Existing Senior
Notes Indentures as of the ARCA Effective Date.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor in such
capacity pursuant to Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of June 27, 2016 among the Borrower, the Lenders party
thereto and the Administrative Agent.

“Anti-Corruption Laws” means all Requirements of Law of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” means all Requirements of Law of any jurisdiction related
to terrorism financing or money laundering, including the Patriot Act, The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959)
and Executive Order 13224 (effective September 24, 2001).

 

31



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender at any time, a
percentage represented by the outstanding principal amount of such Lender’s Loan
over the aggregate outstanding principal amount of all Lenders’ Loans at such
time (or if the Loans have been repaid in full, the respective amounts in effect
immediately before such repayment).

“Applicable Rate” means, for any day, (a) with respect to ABR Loans, the per
annum rate set forth in Schedule 1.01B under the heading “ABR Margin” and
(b) with respect to Eurodollar Loans, the per annum rate set forth in Schedule
1.01B under the heading “Eurodollar Margin”, in each case based upon the Moody’s
Rating and the S&P Rating (each as defined in Schedule 1.01B) applicable on such
day.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“ARCA Effective Date” means June 27, 2016.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means any of the following officers of the Borrower: the
Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer, the Assistant Treasurer or any Executive Vice President, Senior Vice
President or General Manager and, solely for purposes of notices given pursuant
to Article II, any other officer or employee of the Borrower so designated by
any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the Borrower designated in or pursuant to an
agreement between the Borrower and the Administrative Agent. Any document
delivered hereunder that is signed by an Authorized Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Authorized
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

“Available Amount Basket” means, at any time, an amount equal to (a) the sum of
(i) $150,000,000, plus (ii) the Net Cash Proceeds of issuances of Equity
Interests (other than Disqualified Stock) of the Borrower at any time after the
ARCA Effective Date (to the extent not used to make Restricted Payments pursuant
to Section 6.07(c) or to prepay the Loans), plus (iii) the Retained Proceeds
Amount plus (iv) the cash proceeds of any issuance of Permitted Designated
Subsidiary Indebtedness at any time after the ARCA Effective Date to the extent
such proceeds are distributed to the Borrower or any of its Restricted
Subsidiaries (other than any Designated Subsidiary or any subsidiary thereof),
less (b) amounts that have been used prior to such time to effect voluntary
Redemptions of the Existing Senior Notes or for Permitted Acquisitions, in each
case in reliance on the Available Amount Basket.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A.

 

32



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrower Materials” has the meaning assigned to such term in Section 9.18.

“Borrowing” means a group of Loans or portions thereof (pro rata among all
Lenders) of the same Type, made, converted or continued on the same date and, in
the case of Eurodollar Loans, as to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which, if in writing, is substantially in the form
attached hereto as Exhibit E-1 or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by an Authorized Officer.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

“Capital Lease” of a Person means any lease of Property, except oil and gas
leases, by such Person as lessee that would be capitalized on a balance sheet of
such Person prepared in accordance with GAAP; provided that any lease that was
treated as an operating lease under GAAP at the time it was entered into that
later becomes a capital lease as a result of a change in GAAP during the life of
such lease, including any renewals, shall be treated as an operating lease for
all purposes under this Agreement.

“Capital Lease Obligations” of a Person means the obligations of such Person
under Capital Leases which would be shown as a liability on a balance sheet of
such Person prepared in accordance with GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CFC” means (a) a direct or indirect Subsidiary of the Borrower which is a
“controlled foreign corporation” as defined in Section 957(a) of the Code or any
successor provision thereto and (b) any Subsidiary of a Subsidiary described in
clause (a).

“Change of Control” means that (a) any Person or group (within the meaning of
Rule 13d-5 under the Securities Exchange Act of 1934, as amended) shall
beneficially own, directly or indirectly, 25% or more of the common stock or
other voting securities of the Borrower; or (b) Continuing Directors shall fail
to constitute a majority of the Board of Directors of the Borrower. For purposes
of the foregoing, “Continuing Director” means an individual who (i) is a member
of the Board of Directors of the Borrower on the ARCA Effective Date, (ii) is
nominated or elected to be or approved as a member of such Board of Directors by
individuals referred to in clause (i) above constituting at the time of such
election, nomination or approval at least a majority of such Board of Directors
or (iii) is nominated, endorsed as a candidate to be, or elected to be or
approved as a member of such Board of Directors by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election,
endorsement, nomination or approval at least a majority of such Board of
Directors.

 

33



--------------------------------------------------------------------------------

“Change of Control Offer” has the meaning assigned to such term in
Section 2.11(c).

“Change of Control Payment” has the meaning assigned to such term in
Section 2.11(c).

“Change of Control Payment Date” has the meaning assigned to such term in
Section 2.11(c)(i)(B).

“Change in Law” means the occurrence, after the Original Closing Date (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.16.

“Claim” has the meaning assigned to such term in Section 9.20.

“Code” means the Internal Revenue Code of 1986.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Compliance Certificate” means a certificate of the chief financial officer or
chief accounting officer of the Borrower substantially in the form of Exhibit G,
(a) certifying as to whether a Default or Event of Default has occurred and, if
any Default or Event of Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (b) setting forth
reasonably detailed calculations demonstrating compliance with the Financial
Covenants as of the date of the financial statements accompanying such
certificate, and (c) stating whether any change in GAAP or in the application
thereof has occurred since the date of Borrower’s consolidated financial
statements most recently delivered pursuant to Section 5.01(a) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDAX” means, for any period, Consolidated Net Income for such
period, plus

(a) the following (without duplication), in each case only to the extent (and in
the same proportion) deducted (and not added back or excluded) in determining
Consolidated Net Income for such period:

(i) Consolidated Interest Expense for such period,

 

34



--------------------------------------------------------------------------------

(ii) depletion, depreciation and amortization expense for such period,

(iii) income tax expense for such period,

(iv) any non-cash losses or charges resulting from any hedging arrangements
resulting from the requirements of FASB ASC 815 for such period,

(v) fees and expenses of third party advisors (including legal counsel,
investment bankers, accountants, consultants, engineers and similar
professionals) incurred during such period or any amortization thereof for such
period, in connection with any acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction undertaken but not completed),

(vi) oil and gas exploration expenses (including all drilling, completion,
geological and geophysical costs) for such period,

(vii) non-cash losses from sales or other dispositions of assets and any other
extraordinary, unusual or non-recurring expenses, losses or charges,

(viii) any costs, charges or expenses relating to severance (provided that, when
calculating Consolidated EBITDAX for any period of four consecutive Fiscal
Quarters, amounts added back pursuant to this clause (viii) shall not exceed
$100,000,000),

(ix) any costs, charges or expenses relating to cost savings, operating expense
reductions, facilities closing, consolidations and integration costs, and other
restructuring charges or reserves (provided that, when calculating Consolidated
EBITDAX for any period of four consecutive Fiscal Quarters ending on or after
June 30, 2016, amounts added back pursuant to this clause (ix) for the portion
of such period occurring after March 31, 2016 shall not exceed 15% of
Consolidated EBITDAX for such portion of such period (calculated prior to giving
effect to any such add-back)), and

(x) any other non-cash charges, including (A) any write-offs or write-downs
reducing Consolidated Net Income for such period and (B) any non-cash
compensation charge or expense, including any such charge or expense arising
from the grants of stock appreciation or similar rights, stock options,
restricted stock, profits interests or other equity-based incentive awards or
any other equity-based compensation;

provided that (y) in the case of each of the foregoing non-cash charges
described in this clause (a), if any such non-cash charges represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDAX to such extent and (z) amortization of a prepaid cash item that was paid
in a prior period shall be excluded from this clause (a); minus

(b) the following (without duplication), in each case only to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains on any hedging arrangements resulting from the requirements
of FASB ASC 815 for such period,

 

35



--------------------------------------------------------------------------------

(ii) non-cash gains or adjustments (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDAX in any prior period) and all other non-cash items
of income for such period, and

(iii) any extraordinary, unusual or non-recurring non-cash gains,

in each case as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP; provided that, if at any time
during such period the Borrower or any Subsidiary shall have made a Material
Disposition or a Material Acquisition, Consolidated EBITDAX for such period
shall be calculated giving pro forma effect thereto as if such Material
Disposition or Material Acquisition had occurred on the first day of such
period, and such pro forma effect shall be determined in good faith by a
Financial Officer in a manner reasonably acceptable to the Administrative Agent
and with supporting documentation reasonably acceptable to the Administrative
Agent.

“Consolidated Interest Expense” means, with respect to any period, the sum,
without duplication, of: (a) total consolidated interest expense payable or paid
in cash of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, with respect to all
outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
(including (i) all commissions, discounts and other fees and charges owed by the
Borrower and its Restricted Subsidiaries with respect to letters of credit,
(ii) all interest expense attributable to Capital Leases and imputed interest
with respect to Sale and Leaseback Transactions and (iii) financing fees
(including arrangement, amendment and contract fees), debt issuance costs,
commissions and expenses and, in each case, the amortization thereof); plus
(b) all cash dividends on Disqualified Stock or preferred equity interests of
the Borrower or any of its Restricted Subsidiaries (other than cash dividends or
payments on Disqualified Stock or preferred equity interests of the Borrower or
any of its Restricted Subsidiaries made in lieu of fractional shares); plus
(c) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par (provided that, for purposes of calculating
Consolidated EBITDAX, in the event any Indebtedness is issued at less than 95%
of par, such Indebtedness shall be deemed to have been issued at 95% of par for
purposes of determining the amortization of original issue discount with respect
to such Indebtedness under this clause (c)). For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower and its Restricted Subsidiaries in respect of
hedging arrangements relating to interest rate protection. In the event that the
Borrower or any Subsidiary shall have completed a Material Acquisition or a
Material Disposition since the beginning of the relevant period, Consolidated
Interest Expense shall be determined for such period on a pro forma basis as if
such Material Acquisition or Material Disposition, and any related incurrence or
repayment of Indebtedness, had occurred at the beginning of such period.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, however,
that there shall be excluded, without duplication:

(a) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is designated a Restricted Subsidiary, as applicable,
or is merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries or such Person’s assets are acquired by the Borrower or any of its
Restricted Subsidiaries;

(b) the income (or loss) of any Person that is not a Subsidiary of the Borrower,
or is an Unrestricted Subsidiary, or that is accounted for by the equity method
of accounting; provided that Consolidated Net Income shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash or cash equivalents to the Borrower or any of its Restricted Subsidiaries
by such Person in such period;

 

36



--------------------------------------------------------------------------------

(c) the undistributed earnings of any Restricted Subsidiary to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary is not at the time permitted by operation of the terms of
its organizational documents or any contractual obligation (other than any Loan
Document) or Requirement of Law applicable to such Restricted Subsidiary;

(d) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
to the extent included in Consolidated Net Income; and

(e) any cancellation of debt income.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Credit Party” means the Administrative Agent or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Subsidiaries” means those Restricted Subsidiaries that are engaged,
as of the ARCA Effective Date, in the Borrower’s midstream and marketing
business segment and which are identified by the Borrower in writing to the
Administrative Agent prior to the ARCA Effective Date as the “Designated
Subsidiaries”.

“Designated Subsidiary Trapped Cash” means, at any time, the aggregate amount of
cash and cash equivalents of the Designated Subsidiaries on hand at such time
which the Designated Subsidiaries are prevented from distributing under the
terms of any Other Debt Agreements to which they are party, to the extent such
restriction is permitted by Section 6.06.

“Dispose” means to sell, lease, assign, exchange, convey or otherwise transfer
(excluding the granting of a Lien on) any Property. “Disposition” has a meaning
correlative thereto.

“Disqualified Lender” means any Person that is a competitor of the Borrower or
any of its Subsidiaries identified in writing to the Administrative Agent by
Borrower from time to time by a notice thereof to the Administrative Agent and
the Lenders setting forth such Person or Persons (or the Person or Persons
previously identified that are to be no longer considered a “Disqualified
Lender”).

“Disqualified Stock” means any Equity Interest that by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or (b) is convertible or exchangeable for Indebtedness or redeemable
for any consideration other than other Equity

 

37



--------------------------------------------------------------------------------

Interests (which would not constitute Disqualified Stock) at the option of the
holder thereof, in whole or in part, in each case (determined as of the date of
issuance), on or prior to the date that is 91 days after the Latest Scheduled
Maturity Date at the time of issuance of such Equity Interests; provided that
(i) any Equity Interests that would not constitute Disqualified Stock but for
provisions thereof giving holders thereof (or the holders of any security into
which such Equity Interest is convertible or for which such Equity Interest is
exchangeable) the right to require the issuer thereof to redeem such Equity
Interests upon the occurrence of any Change of Control or any Disposition
occurring prior to the date that is 91 days after the Latest Scheduled Maturity
Date at the time of issuance of such Equity Interests shall not constitute
Disqualified Stock if such Equity Interest provides that the issuer thereof will
not redeem any such Equity Interest pursuant to such provisions prior to Payment
in Full and (ii) any Equity Interests that are issued to any employee or to any
plan for the benefit of employees of the issuer thereof or by any such plan to
such employees shall not constitute Disqualified Stock solely because such
Equity Interests may be required to be repurchased by the issuer thereof as a
result of such employee’s termination, death or disability.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® Debt Domain, Syndtrak, and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Environmental Laws” means all Requirements of Law and all codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

38



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding debt securities convertible or exchangeable into
such equity interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or to such Lender immediately
before it changed its Lending Office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

“Existing Preferred Equity Interests” means the Borrower’s Series B Mandatory
Convertible Preferred Stock (as defined in, and authorized pursuant to, its
Amended and Restated Certificate of Incorporation, that certain Certificate of
Designations of 6.25% Series B Mandatory Convertible Preferred Stock dated as of
January 21, 2015 and applicable Requirements of Law) issued and outstanding as
of the ARCA Effective Date and any additional Equity Interests issued in lieu of
payment of cash dividends in accordance with the terms of the Amended and
Restated Certificate of Incorporation and that certain Certificate of
Designations of 6.25% Series B Mandatory Convertible Preferred Stock dated as of
January 21, 2015 as in effect on the ARCA Effective Date.

“Existing Senior Notes” means, collectively, (a) the 3.3% Senior Notes due
January 23, 2018, issued by the Borrower pursuant to the 2015 Indenture, (b) the
2020 Senior Notes, (c) the 4.95%

 

39



--------------------------------------------------------------------------------

Senior Notes due January 23, 2025, issued by the Borrower pursuant to the 2015
Indenture, (d) the 4.10% Senior Notes due March 15, 2022, issued by the Borrower
pursuant to the 2012 Indenture, (e) the 7.5% Senior Notes due February 1, 2018,
issued by the Borrower pursuant to the 2008 Indenture, (f) the 7.15% Senior
Notes due June 1, 2018, issued by the Borrower pursuant to the 1998 Indenture,
(g) the 7.125% Senior Notes due October 2017, issued by the Borrower pursuant to
the 1995 Indenture and (h) the 7.35% Senior Notes due October 2017, issued by
the Borrower pursuant to the 1995 Indenture, in each case outstanding as of the
ARCA Effective Date.

“Existing Senior Notes Indentures” means, collectively, the 1995 Indenture, the
1998 Indenture, the 2008 Indenture, the 2012 Indenture and the 2015 Indenture.

“Existing Term Loan Credit Agreement” has the meaning assigned to such term in
the Recitals hereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the
Original Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Financial Covenants” means those covenants set forth in Section 6.04 and any
Additional Financial Covenants included in this Agreement from time to time
pursuant to Section 5.09.

“Financial Officer” means the chief financial officer, chief accounting officer,
treasurer or controller or any senior vice president in charge of treasury
and/or accounting of the Borrower.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

“Fiscal Quarter” means a fiscal quarter of the Borrower, ending on the last day
of each March, June, September and December.

“Fiscal Year” means a fiscal year of the Borrower, ending on December 31 of each
year.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Borrower other than a Domestic
Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary substantially all of
the assets of which are Equity Interests (or equity and debt interests) in a CFC
so long as such Subsidiary does not conduct any business or activity other than
the ownership of such equity or debt and does not incur, and is not otherwise
liable for, any indebtedness or other liabilities.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

40



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

“Incorporated Provision” has the meaning assigned to such term in
Section 5.09(b).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements related to
Property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of Property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
Property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed (provided that the amount of such Indebtedness
on any date of determination will be the lesser of (x) the book value of such
Property at such date of determination and (y) the amount of such Indebtedness
of such other Person), (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of

 

41



--------------------------------------------------------------------------------

such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) the undischarged balance of any production payment created by
such Person or for the creation of which such Person directly or indirectly
received payment and (k) all Disqualified Stock of such Person. The Indebtedness
of any Person (i) shall include the Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor, and (ii) shall not
include endorsements of checks, bills of exchange and other instruments for
deposit or collection in the ordinary course of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Subsidiary Guarantor under any Loan Document and (b) to the
extent not otherwise described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDAX to (b) Consolidated Interest Expense, in each case, for
the period of four consecutive Fiscal Quarters ending on such date.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing which, if in writing, is substantially in the form attached
hereto as Exhibit E-2 or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by an Authorized Officer.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, the respective dates that fall every three months after the beginning
of such Interest Period and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending seven days thereafter or on
the date that is one, two, three or six months (or such other period that is
twelve months or less requested by the Borrower and consented to by all of the
Lenders from time to time) thereafter, as the Borrower may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day, unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (c) no Interest Period shall extend beyond the Maturity
Date. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

42



--------------------------------------------------------------------------------

“Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition (including pursuant to any merger or
consolidation with any Person) of any Equity Interests, evidences of
Indebtedness or other securities of any other Person, (b) loan or advance made
by such Person to any other Person, (c) Guarantee, assumption or other
incurrence of liability by such Person of or for any Indebtedness of any other
Person, (d) capital contribution or other investment by such Person in any other
Person or (e) purchase or other acquisition (in one transaction or a series of
transactions) of any assets of any other Person constituting a business unit.

“Investment Grade Rating” means (a) a debt rating of BBB- (or better) by S&P or
(b) a debt rating of Baa3 (or better) by Moody’s.

“IRS” means the United States Internal Revenue Service.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement),
JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC, Mizuho Bank, Ltd.,
Citigroup Global Markets Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd., BMO
Capital Markets and Sumitomo Mitsui Banking Corporation.

“Knowledge” means, with respect to the Borrower, the actual knowledge of any
Authorized Officer.

“Latest Scheduled Maturity Date” means December 14, 2020.

“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire provided to the
Administrative Agent, or such other office or offices as a Lender may from time
to time notify the Borrower and the Administrative Agent, which office may
include any Affiliate of such Lender or any domestic or foreign branch of such
Lender or such Affiliate. Unless the context otherwise requires each reference
to a Lender shall include its applicable Lending Office.

“LIBO Rate” means, (a) for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the London Interbank Offered Rate or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time in its reasonable discretion)
(“LIBOR”) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period;

 

43



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day; and

(c) if the LIBO Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, as of any date of determination, the sum of (a) the aggregate
amount of unrestricted cash and cash equivalents on hand of the Borrower as of
such date plus (b) the maximum aggregate principal amount of Revolving Loans
that could be borrowed by the Borrower on such date (taking into account the
Borrower’s ability to satisfy the conditions set forth in Sections 4.02(a), (b),
(d)(ii) and (d)(iii) of the New Credit Agreement, but disregarding any other
conditions set forth in Section 4.02 of the New Credit Agreement).

“Loan” has the meaning assigned to such term in Section 2.01.

“Loan Documents” means this Agreement, the Notes (if any), each Subsidiary
Guaranty (if any), and all other agreements, instruments and certificates now or
hereafter executed and delivered by any Loan Party to, or in favor of, the
Administrative Agent or any Lender pursuant to or in connection with any of the
foregoing. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, waivers, supplements or other modifications thereto.

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor
(if any), and “Loan Party” means any one of them.

“Margin Stock” has the meaning given such term in Regulation U.

“Material Acquisition” means any acquisition (or series of related acquisitions)
of any Property by the Borrower or any Subsidiary the fair market value of
which, or the consideration paid for which, is equal to or greater than
$50,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, financial condition or results of operations of the Borrower and its
Restricted Subsidiaries taken as a whole, (b) the ability of the Loan Parties to
fully and timely pay the Obligations when due or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.

 

44



--------------------------------------------------------------------------------

“Material Disposition” means any Disposition (or series of related Dispositions)
of any Property by the Borrower or any Restricted Subsidiary that involves the
receipt of consideration in excess of $50,000,000.

“Material Indebtedness” means (a) Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $50,000,000 and (b) Indebtedness under the Prior Revolving Credit
Agreement. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

“Material Subsidiary” means, as of any date of determination, each Restricted
Subsidiary of the Borrower that:

(a) has assets with a book value representing more than 10% of the book value of
the consolidated assets of the Borrower and its Restricted Subsidiaries as of
the end of the most recently ended Fiscal Quarter for which a consolidated
balance sheet of the Borrower and its Subsidiaries is available immediately
prior to such date of determination; and

(b) is responsible for more than 10% of the consolidated revenues of the
Borrower and its Restricted Subsidiaries for the most recent period of four
consecutive Fiscal Quarters for which a consolidated income statement of the
Borrower and its Subsidiaries is available immediately preceding such date of
determination;

provided that each such determination of such assets or revenues shall be made
after deducting all intercompany transactions which, in accordance with GAAP,
would be eliminated in preparing consolidated financial statements for the
Borrower and its Restricted Subsidiaries.

“Maturity Date” means the Scheduled Maturity Date; provided that if the
Scheduled Maturity Date has been extended to the Latest Scheduled Maturity Date
by the terms of such definition but the Borrower has not (a) amended the terms
of the Required 2020 Senior Notes to extend the scheduled maturity thereof until
no earlier than the date that is 91 days after the Latest Scheduled Maturity
Date, (b) Redeemed the Required 2020 Senior Notes (in each case in compliance
with Section 6.10) or (c) refinanced the Required 2020 Senior Notes with
Permitted Refinancing Indebtedness or Permitted Designated Subsidiary
Indebtedness, in each case on or before October 16, 2019, the Maturity Date
shall be October 16, 2019.

“Maximum Total Leverage Ratio Requirement” means that, as of the last day of any
Fiscal Quarter ending on or after March 31, 2019, the ratio of (a) Total
Indebtedness as of such date to (b) Consolidated EBITDAX for the period of four
consecutive Fiscal Quarters ending on such date will not be greater than
(i) 7.50 to 1.00 as of the last day of any Fiscal Quarter ending on or after
March 31, 2019 and on or prior to December 31, 2019 and (ii) 6.00 to 1.00 as of
the last day of any Fiscal Quarter ending at any time thereafter.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Minimum Consolidated EBITDAX Requirement” means that, as of the last day of any
Fiscal Quarter ending during the period from and including June 30, 2016 through
December 31, 2018, Consolidated EBITDAX for the period of four consecutive
Fiscal Quarters then ending will be at least (a)

 

45



--------------------------------------------------------------------------------

$285,000,000 for any period of four consecutive Fiscal Quarters ending on or
after June 30, 2016 and on or prior to June 30, 2017; and (b) $350,000,000 for
any period of four consecutive Fiscal Quarters ending on or after September 30,
2017 and on or prior to December 31, 2018.

“Minimum Liquidity Amount” means, as of any date of determination, (a) if the
Borrower is in compliance as of such date with the Required Financial
Measurement, $300,000,000, (b) if (i) the Borrower is not in compliance as of
such date with the Required Financial Measurement and (ii) on such date, the
aggregate outstanding principal amount of the Loans is less than or equal to
$250,000,000, $400,000,000, and (c) if (i) the Borrower is not in compliance as
of such date with the Required Financial Measurement and (ii) on such date, the
aggregate outstanding principal amount of the Loans is greater than
$250,000,000, $500,000,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA as to which the Borrower or any member of the Controlled Group has or
could have any liability.

“Net Cash Proceeds” means, (a) with respect to any Prepayment Event, the excess,
if any, of (i) the sum of cash and cash equivalents received in connection with
such Prepayment Event (including any cash or cash equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable Property
and that is required to be repaid in connection with such Prepayment Event
(other than Indebtedness under the New Credit Agreement Loan Documents), (B) the
out-of-pocket expenses paid to third parties (other than Affiliates) by the
Borrower or any Restricted Subsidiary in connection with such Prepayment Event,
(C) income taxes paid or reasonably estimated to be actually payable as a result
of such Prepayment Event (and after recognizing the effect of any tax gain in
connection with such Prepayment Event) during the year that such Prepayment
Event occurred or the next succeeding year, (D) all distributions and other
payments required to be made to holders of minority interests in Subsidiaries or
joint ventures as a result of such Prepayment Event; and (E) amounts provided by
the seller as a reserve, in accordance with GAAP, or held in escrow, in either
case for adjustment in respect of the sale price or for any liabilities
associated with the Property disposed of in such Prepayment Event during the
year that such Prepayment Event occurred or the next succeeding year (provided
that to the extent any of such amounts are released to the Borrower or its
Restricted Subsidiaries from such reserve or escrow, such released amount shall
constitute Net Cash Proceeds); and (b) with respect to any issuance of Equity
Interests by the Borrower (including any Prepayment Equity Issuance), the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such issuance over (ii) the out-of-pocket expenses incurred by
the Borrower in connection with such issuance, including, without limitation,
all legal, accounting, investment banking, title and recording tax expenses,
commissions, underwriting discounts and other fees and expenses incurred in
connection with such issuance.

“New Credit Agreement” means the Credit Agreement dated as of June 27, 2016
among the Borrower, the New Credit Agreement Administrative Agent, and the other
lenders and agents party thereto from time to time (as amended, restated,
amended and restated, supplemented, refinanced, replaced or otherwise modified
from time to time).

“New Credit Agreement Administrative Agent” means the “Administrative Agent” (or
similar term) as defined in the New Credit Agreement.

“New Credit Agreement Loan Documents” means the “Loan Documents” (or similar
term) as defined in the New Credit Agreement.

 

46



--------------------------------------------------------------------------------

“New Credit Agreement Loans” means the “Loans” (or similar term) as defined in
the New Credit Agreement.

“New Credit Agreement Secured Obligations” means the “Secured Obligations” (or
similar term) as defined in the New Credit Agreement.

“New Credit Agreement Secured Parties” means the “Secured Parties” (or similar
term) as defined in the New Credit Agreement.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loan made by such Lender, substantially in the form of Exhibit F.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations (including interest and fees accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) of
any Loan Party to any Credit Party or any indemnified party, whether or not
contingent, arising or incurred under this Agreement or any of the other Loan
Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Oil and Gas Properties” (a) Hydrocarbon Interests, (b) the properties now or
hereafter pooled or unitized with Hydrocarbon Interests, (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including all units created under orders,
regulations and rules of any Governmental Authority) which may affect all or any
portion of the Hydrocarbon Interests, (d) all operating agreements, contracts
and other agreements, including production sharing contracts and agreements,
which relate to any of the Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such
Hydrocarbon Interests, (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests, (f) all
tenements, hereditaments, appurtenances and properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all properties, rights, titles, interests and estates described or referred
to above, including any and all property, real or personal, now owned or
hereafter acquired and situated upon, used, held for use or useful in connection
with the operating, working or development of any of such Hydrocarbon Interests
or property (excluding drilling rigs, automotive equipment, rental equipment or
other personal property which may be on such premises for the purpose of
drilling a well or for other similar temporary uses) and including any and all
oil wells, gas wells, injection wells or other wells, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, gas processing plants and pipeline systems, power and
cogeneration facilities and any related infrastructure to any thereof, tanks and
tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing. Unless otherwise
expressly provided, all references herein to “Oil and Gas Properties” shall mean
Oil and Gas Properties of the Borrower.

“Original Closing Date” means November 17, 2015.

 

47



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Debt Agreement” means any agreement, instrument or other document
governing any Indebtedness for borrowed money of the Borrower or any Restricted
Subsidiary (other than intercompany Indebtedness) in an aggregate principal
amount exceeding $20,000,000 (with committed but unutilized amounts under such
Other Debt Agreement being deemed fully drawn for purposes of measuring such
threshold), including, without limitation, the New Credit Agreement.

“Other Provision” means any representation, warranty, affirmative covenant,
negative covenant or event of default contained in the Prior Revolving Credit
Agreement, in each case, that was not contained in the Prior Revolving Credit
Agreement as of the ARCA Effective Date, including any defined terms as used
therein, the subject matter of which is more beneficial to the Prior Revolving
Lenders than as set forth herein or more restrictive to the Borrower or any
Restricted Subsidiary than as set forth herein (and such representation,
warranty, covenant, event of default or similar restriction shall be deemed an
Other Provision only to the extent that it is more beneficial or more
restrictive).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.19).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Payment in Full” means the principal of and interest on each Loan and all fees
payable hereunder and all other amounts payable under the Loan Documents (other
than indemnities and other contingent obligations not then due and payable and
as to which no claim has been made) shall have been paid in full in cash.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition (other than a Hostile Acquisition
or an acquisition of assets pursuant to an Asset Swap) by the Borrower or any
Restricted Subsidiary (other than any Designated Subsidiary) if (a) at the time
of and immediately after giving effect thereto, no Default or Event of Default
has occurred and is continuing or would result therefrom, (b) after giving
effect to such Acquisition, the Borrower and its Restricted Subsidiaries will be
in compliance with Section 6.12, (c) all actions required to be taken with
respect to such acquired or newly formed Subsidiary under Section 5.10 shall
have been taken or will be taken within the time periods set forth therein,
(d) after giving effect to such Acquisition and any related incurrence or
repayment of Indebtedness occurring in connection therewith, the Borrower is in
Pro Forma Financial Covenant Compliance, and, if the aggregate

 

48



--------------------------------------------------------------------------------

consideration paid in respect of such Acquisition exceeds $25,000,000, the
Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer to such effect (and attaching calculations with respect
thereto in form and substance reasonably satisfactory to the Administrative
Agent), (e) if such Acquisition involves a merger or consolidation of the
Borrower or any Restricted Subsidiary with any other Person, such Acquisition is
permitted under Section 6.01, and (f) the aggregate consideration paid in
respect of such Acquisition, when taken together with the aggregate
consideration paid in respect of all other Acquisitions consummated since the
ARCA Effective Date, does not exceed the sum of (i) $200,000,000 plus (ii) the
Available Amount Basket at the time of such Acquisition.

“Permitted Designated Subsidiary Indebtedness” means Indebtedness permitted by
Section 6.03(e).

“Permitted Existing Indebtedness” means (a) Indebtedness of the Borrower and its
Restricted Subsidiaries existing as of the ARCA Effective Date and identified on
Schedule 6.03, (b) the Indebtedness of the Borrower incurred under the New
Credit Agreement (whether incurred on the ARCA Effective Date or thereafter, but
for the avoidance of doubt not exceeding the aggregate principal and committed
amount thereof as of the ARCA Effective Date) and (c) the Existing Senior Notes.

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “New Indebtedness”) incurred in exchange for, or the proceeds of
which are used to extend, refinance, replace, defease, discharge, refund or
otherwise retire for value any other Indebtedness (for purposes of this
definition, the “Refinanced Indebtedness”); provided that (a) the aggregate
principal amount (or accreted value, in the case of Indebtedness issued with
original issue discount) of the New Indebtedness (including undrawn or available
committed amounts) does not exceed, after giving effect to and deducting the
amount of any corresponding prepayment required pursuant to Section 2.11(b), the
sum of (i) the aggregate principal amount (or accreted value, in the case of
Indebtedness issued with original issue discount) of the Refinanced Indebtedness
(including undrawn or available committed amounts) plus (ii) an amount necessary
to pay all accrued (including, for purposes of defeasance, future accrued) and
unpaid interest on the Refinanced Indebtedness and any fees, premiums and
expenses related to such exchange or refinancing, (b) the New Indebtedness has a
stated maturity that is no earlier than 91 days after the Latest Scheduled
Maturity Date, (c) the New Indebtedness has a Weighted Average Life to Maturity
that is no shorter than the period beginning on the date of incurrence of the
New Indebtedness and ending on the date that is 91 days after the Latest
Scheduled Maturity Date, (d) the New Indebtedness (i) has terms substantially
similar to those customary in high-yield debt offerings and (ii) does not
contain financial maintenance covenants, (e) the New Indebtedness is not
incurred or guaranteed by any Restricted Subsidiary other than the Designated
Subsidiary (to the extent that the Designated Subsidiary would be able to incur
or guarantee such Indebtedness at such time pursuant to Section 6.03(e)) and
(f) if the refinanced Indebtedness is subordinated in right of payment to the
Obligations, the New Indebtedness is subordinated in right of payment to the
Obligations to at least the same extent as the Refinanced Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA as to which the Borrower or any member of the Controlled
Group may be or be deemed to be an “employer” as defined in Section 3(5) of
ERISA.

 

49



--------------------------------------------------------------------------------

“Prepayment Debt Incurrence” means any incurrence by the Borrower or any of its
Subsidiaries of (a) any Indebtedness for borrowed money that is not permitted
pursuant to Section 6.03 or (b) any Permitted Refinancing Indebtedness.

“Prepayment Disposition” means:

(a) any Disposition (including (x) pursuant to a Sale and Leaseback Transaction
and (y) the Disposition of approximately 55,000 net acres of real property
located in West Virginia to Antero Resources Corporation or its Affiliates for
consideration in an expected amount of approximately $450,000,000 in a
transaction described in a press release issued on behalf the Borrower dated
June 9, 2016) of any property or asset of the Borrower or any Restricted
Subsidiary, other than (i) Dispositions described in Sections 6.08(c), 6.08(e)
and 6.08(f) of the New Credit Agreement (as in effect on the ARCA Effective
Date), (ii) Dispositions pursuant to Sale and Leaseback Transactions involving
equipment and fixtures in accordance with past practices and (iii) other
Dispositions in an aggregate amount since the ARCA Effective Date not to exceed
$50,000,000; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Restricted Subsidiary with a fair market value
immediately prior to such event equal to or greater than $25,000,000 as
determined by a Financial Officer acting in good faith.

“Prepayment Equity Issuance” means any issuance by the Borrower of any equity or
equity-linked securities other than (a) pursuant to any employment agreement,
employee equity compensation plan or agreement or other employee equity
compensation arrangement, any employee benefit plan or agreement or other
employee benefit arrangement or any non-employee director equity compensation
plan or agreement or other non-employee director equity compensation arrangement
or pursuant to the exercise or vesting of any employee or director stock
options, restricted stock units, warrants or other equity awards, (b) pursuant
to dividend reinvestment programs, (c) equity or equity-linked securities issued
or transferred directly as consideration with respect to any acquisition,
Disposition or joint venture arrangement permitted hereunder (excluding for the
avoidance of doubt any cash or cash equivalents received as proceeds of such
issuance or transfer) and (d) Equity Interests issued in lieu of payment of cash
dividends on the Existing Preferred Equity Interests in accordance with the
terms of the Amended and Restated Certificate of Incorporation and that certain
Certificate of Designations of 6.25% Series B Mandatory Convertible Preferred
Stock dated as of January 21, 2015 as in effect on the ARCA Effective Date.

“Prepayment Event” means any Prepayment Debt Incurrence, Prepayment Disposition
or Prepayment Equity Issuance.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate”. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Prior Revolving Credit Agreement” means that certain Credit Agreement dated as
of December 16, 2013, among the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the other lenders and agents party thereto from time
to time ((x) for purposes of the definition of “Specified Refinancing”, as
amended, restated, amended and restated, supplemented, refinanced, replaced or
otherwise modified prior to the Original Closing Date or (y) otherwise, as
amended by the Prior Revolving Credit Agreement Amendment).

 

50



--------------------------------------------------------------------------------

“Prior Revolving Credit Agreement Amendment” means that certain Amendment No. 1
to Credit Agreement, dated as of the ARCA Effective Date, by and among the
Borrower, the lenders party thereto, JPMorgan, as administrative agent, each of
JPMorgan, Bank of America, N.A. and Wells Fargo Bank, National Association, as
issuing banks, and JPMorgan, as swing line lender, which amends the Prior
Revolving Credit Agreement.

“Prior Revolving Credit Agreement Loan Documents” means the “Loan Documents” (as
defined in the Prior Revolving Credit Agreement).

“Prior Revolving Credit Facility” means the revolving credit facility provided
for pursuant to the Prior Revolving Credit Agreement and the other Prior
Revolving Credit Agreement Loan Documents.

“Prior Revolving Lenders” means the lenders from time to time party to the Prior
Revolving Credit Agreement.

“Pro Forma Financial Covenant Compliance” means, as of any date of
determination, with respect to any transaction to occur on such date, (a) the
Interest Coverage Ratio, determined as of the last day of the most recently
ended Fiscal Quarter for which financial statements have been delivered or are
required to have been delivered pursuant to Section 5.01, after giving effect to
such transaction as if such transaction had occurred on the first day of the
applicable measurement period, is not less than the required amount set forth in
Section 6.04(b); and (b) Liquidity, determined as of such date after giving
effect to such transaction, will be at least equal to the Minimum Liquidity
Amount as of such date.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or other assets owned or leased
by such Person.

“Public Debt Rating” shall have the meaning assigned to such term in Schedule
1.01B.

“Public Lender” shall have the meaning assigned to such term in Section 9.18.

“Ratable Share” means, as of any date of determination, the ratio (expressed as
a percentage) of (a) the aggregate principal amount of the Loans outstanding as
of such date to (b) the sum of (i) the aggregate principal amount of the Loans
outstanding as of such date plus (ii) the aggregate principal amount of any
Senior Notes with a scheduled maturity date before July 1, 2018 outstanding as
of such date.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Redemption” means, with respect to any Indebtedness, the redemption, purchase,
defeasance, prepayment or other acquisition or retirement for value of such
Indebtedness. The term “Redeem” has a meaning correlative thereto.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying Margin Stock applicable to member banks of the Federal Reserve System.

 

51



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Released Parties” has the meaning assigned to such term in Section 9.20.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Sections 4043(a) or 302(c) of ERISA or
Section 412(c) of the Code.

“Required 2020 Senior Notes” means 2020 Senior Notes in an aggregate principal
amount of not less than $765,000,000.

“Required Financial Measurement” means (a) as of the last day of each Fiscal
Quarter ending during the period from and including June 30, 2016 through
December 31, 2018, the Minimum Consolidated EBITDAX Requirement and (b) as of
the last day of each Fiscal Quarter ending during the period from and including
March 31, 2019 and thereafter, the Maximum Total Leverage Ratio Requirement.

“Required Lenders” means Lenders having Loans representing more than 50% of the
aggregate outstanding principal amount of all Lenders’ Loans at such time.

“Requirement of Law” means as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary. For the avoidance of doubt each Subsidiary Guarantor
and each Subsidiary that is not a Specified Subsidiary shall be a Restricted
Subsidiary.

“Restrictive Agreement” means any agreement or other arrangement that prohibits,
limits, restricts or imposes any condition upon (a) the ability of the Borrower
or any Restricted Subsidiary to create, incur or permit to exist any Lien upon
any of its property or assets in favor of (i) the Administrative Agent and the
other Lenders to secure any of the Obligations (without requiring the Lenders to
share any of the Liens securing the Obligations equally and ratably with any of
the Senior Notes) or (ii) the New Credit Agreement Administrative Agent and the
New Credit Agreement Secured Parties to secure any of the New Credit Agreement
Secured Obligations (without requiring the New Credit Agreement Secured Parties
to share any of the Liens securing the New Credit Agreement Secured

 

52



--------------------------------------------------------------------------------

Obligations equally and ratably with any of the Senior Notes) that, in each
case, is more restrictive than the limitation contained in the 2015 Indenture
(as in effect on the date hereof) or (b) the ability of any Restricted
Subsidiary to pay any dividends or other distributions with respect to its
Equity Interests to, or to make or repay any loans or advances to, or to Dispose
of any assets to, the Borrower or any Restricted Subsidiary (other than any such
limitation arising pursuant to the terms of the Permitted Designated Subsidiary
Indebtedness (i) that is solely applicable to any Designated Subsidiary or
(ii) that relates solely to the Disposition of Equity Interests in any
Designated Subsidiary that are pledged to secure such Permitted Designated
Subsidiary Indebtedness).

“Retained Proceeds Amount” means, with respect to any Prepayment Event, the
amount (if any) of Net Cash Proceeds from such Prepayment Event not required to
be used to prepay the Loans or the Revolving Loans pursuant to Section 2.11(b).

“Revolving Loans” means the “Revolving Loans” (or similar term) under and as
defined in the New Credit Agreement.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., or
any successor to the ratings agency business thereof.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or any other relevant sanctions authority, (b) any Person operating, organized
or resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or any other relevant sanctions
authority.

“Scheduled Maturity Date” means November 17, 2018; provided that if, on or prior
to June 14, 2017, the aggregate principal amount of the Loans outstanding is
equal to or less than 50% of the aggregate principal amount of the Loans
outstanding as of the ARCA Effective Date, the Scheduled Maturity Date shall be
automatically extended to Latest Scheduled Maturity Date.

“SEC” means the United States Securities and Exchange Commission.

“Secured Debt Indenture Exceptions” means, collectively, (a) the provisions set
forth in (i) Section 9.8(a) of the 1995 Indenture, (ii) the last sentence of
Section 4.3 of the 1998 Indenture, (iii) Section 3.7 of the 2008 Indenture
(disregarding for this purpose the exception for Secured Debt (as defined
therein) secured by Permitted Liens (as defined therein) contained in such
Section 3.7), (iv) Section 3.7 of the 2012 Indenture (disregarding for this
purpose the exception for Secured Debt (as

 

53



--------------------------------------------------------------------------------

defined therein) secured by Permitted Liens (as defined therein) contained in
such Section 3.7), (v) to the extent applicable to any series of Senior Notes,
Section 3.07 of the 2015 Indenture (disregarding for this purpose the exception
for Secured Debt (as defined therein) secured by Permitted Liens (as defined
therein) contained in such Section 3.07), and (vi) Section 5.01 of the 2015
First Supplemental Indenture (disregarding for this purpose the exception for
Secured Debt (as defined therein) secured by Permitted Liens (as defined
therein) contained in such Section 5.01) and (b) any provisions similar to the
foregoing contained in any Additional Senior Notes Indentures.

“Senior Notes” means, collectively, the Existing Senior Notes and any additional
senior notes issued pursuant to any Additional Senior Notes Indentures.

“Senior Notes Indentures” means, collectively, the Existing Senior Notes
Indentures and any Additional Senior Notes Indentures.

“Solvent” means, in reference to any Person, (a) the fair value of the assets of
such Person, at a fair valuation, will exceed its debts and liabilities
(subordinated, contingent or otherwise); (b) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities
(subordinated, contingent or otherwise), as such debts and other liabilities
become absolute and matured; (c) such Person will be able to pay its debts and
liabilities (subordinated, contingent or otherwise), as such debts and
liabilities become absolute and matured; and (d) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the ARCA Effective Date.

“Specified Refinancing” mean the prepayment or repayment of certain
(i) commercial paper of the Borrower and (ii) outstanding Indebtedness of the
Borrower under the Prior Revolving Credit Agreement.

“Specified Subsidiary” means (a) any Foreign Subsidiary or (b) any Subsidiary of
the Borrower that is (or, substantially concurrently with its designation as an
“Unrestricted Subsidiary” hereunder, will be) a master limited partnership or
limited liability company with partnership tax status that is engaged in
midstream activities, or any general partner, managing member or other entity
the substantial majority of the assets of which are equity interests in any of
the foregoing, but excluding (i) any Subsidiary Guarantors and (ii) any
Subsidiary of the Borrower than owns any Hydrocarbon Interests.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Intercompany Note” means a Subordinated Intercompany Note
substantially in the form of Exhibit B pursuant to which intercompany
obligations and advances owed by any Loan Party are subordinated to the
Obligations.

 

54



--------------------------------------------------------------------------------

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is a party to a Subsidiary
Guaranty as a guarantor. As of the ARCA Effective Date, there are no Subsidiary
Guarantors. For the avoidance of doubt, no CFC or Foreign Subsidiary Holding
Company shall be a Subsidiary Guarantor.

“Subsidiary Guaranty” means a guaranty of the Borrower’s obligations hereunder
in substantially the form of Exhibit C or any other form approved by the
Administrative Agent and the Borrower.

“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any master agreement;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Date” means the last day of each Fiscal Quarter.

“Threshold Amount” has the meaning assigned to such term in Section 2.11(b)(i).

“Total Indebtedness” means all Indebtedness of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Trade Date” has the meaning assigned to such term in Section 9.04(e).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means (a) any Specified Subsidiary which the Borrower
has designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 5.08 and (b) any direct or indirect Subsidiary of
any Specified Subsidiary described in clause (a), in each case that meets the
following requirements:

(i) such Specified Subsidiary shall have no Indebtedness with recourse to the
Borrower or any Restricted Subsidiary;

 

55



--------------------------------------------------------------------------------

(ii) such Specified Subsidiary is not party to any agreement, contract,
arrangement or understanding with the Borrower or any Restricted Subsidiary
unless the terms of any such agreement, contract, arrangement or understanding
and related transactions are no less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Borrower; provided that the foregoing provision
shall not prohibit any agreements with respect to administrative and employee
services;

(iii) such Specified Subsidiary is a Person with respect to which neither the
Borrower nor any of its Restricted Subsidiaries has any direct or indirect
obligation (A) to subscribe for additional Equity Interests of such Person or
(B) to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified levels of operating results (it being understood
that any contractual arrangements between the Borrower or any of its Restricted
Subsidiaries and such Specified Subsidiary pursuant to which such Specified
Subsidiary sells products or provides services to the Borrower or such
Restricted Subsidiary in the ordinary course of business are not included in
this clause (B));

(iv) such Specified Subsidiary does not, either individually or together with
other Specified Subsidiaries that are designated as Unrestricted Subsidiaries,
own or operate, directly or indirectly, all or substantially all of the assets
of the Borrower and its Subsidiaries; and

(v) such Specified Subsidiary does not hold any Equity Interest in, or any
Indebtedness of, the Borrower or any Restricted Subsidiary.

If at any time any Unrestricted Subsidiary fails to meet the preceding
requirements to be an Unrestricted Subsidiary, it shall thereafter be a
Restricted Subsidiary for purposes of this Agreement and any Indebtedness, Liens
and Investments of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary as of such date and, if such Indebtedness, Liens or
Investments are not permitted to be incurred as of such date hereunder
(including under the Financial Covenants), the Borrower shall be in default of
the applicable covenant.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(i)(B)(3).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Subsidiary” means a Subsidiary of the Borrower of which all issued
and outstanding equity interests (excluding directors’ qualifying shares or
similar jurisdictional requirements) is directly or indirectly owned by the
Borrower.

 

56



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing” is a Borrowing consisting of Eurodollar Loans).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time (including prior to
the ARCA Effective Date) amended, restated, supplemented or otherwise modified
(subject to, in the case of any amendments, restatements, supplements or
modifications effected on or after the ARCA Effective Date, any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) with respect to
the determination of any period of time, the word “from” means “from and
including” and the word “to” means “to but excluding” and (g) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as expressly provided for herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Financial Accounting Standards
Board Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any

 

57



--------------------------------------------------------------------------------

Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

ARTICLE II

The Credits

SECTION 2.01. Loans. The Borrower and the Lenders acknowledge the making of the
term loans on the Original Closing Date pursuant to the Existing Term Loan
Credit Agreement (the “Loans”). Loans that are repaid or prepaid may not be
reborrowed. Loans may be ABR Loans or Eurodollar Loans as further provided
herein.

SECTION 2.02. Loans and Borrowings. (a) [Intentionally Omitted]

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of 5 Eurodollar Borrowings at any time
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to elect to convert or continue any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

SECTION 2.03. Requests for Borrowing. To request the Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone or delivery
to the Administrative Agent of a Borrowing Request by facsimile transmission or
electronic mail; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Borrowing Request by
facsimile transmission or electronic mail. Each such notice must be received
(a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York
City time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 1:00 p.m., New York City
time, on the date of the proposed Borrowing; provided, however, that if the
Borrower wishes to request Eurodollar Loans having an Interest Period other than
seven days, one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of
Borrowing or of such conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each such
Borrowing Request shall be irrevocable. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

58



--------------------------------------------------------------------------------

(i) the aggregate amount of the requested Borrowing;

(ii) the date of the Borrowing, which shall be a Business Day;

(iii) whether the Borrowing is to consist of ABR Loans or Eurodollar Loans;

(iv) in the case the Borrowing consists of Eurodollar Loans, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Intentionally Omitted]

SECTION 2.05. [Intentionally Omitted]

SECTION 2.06. [Intentionally Omitted]

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date of Borrowing by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Administrative Agent designated by it for such purpose by notice to the
Lenders. Upon satisfaction of the conditions set forth in Section 4.01, the
Administrative Agent will make such Loans available to the Borrower by promptly
remitting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of the Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) above and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to the Loans comprising
the Borrowing. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in the Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

59



--------------------------------------------------------------------------------

SECTION 2.08. Interest Elections. (a) The Borrowing initially shall be of the
Type specified in the Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in the Borrowing
Request. Thereafter, the Borrower may elect to continue or convert the Loans, or
a ratable portion of Loans, to Loans of a different Type or, in the case of
Eurodollar Loans, may elect Interest Periods therefor, all as provided in this
Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, facsimile transmission or
electronic mail by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile transmission or electronic mail to the
Administrative Agent of a written Interest Election Request signed by the
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to comprise ABR Loans or Eurodollar
Loans; and

(iv) if any Borrowing is to comprise Eurodollar Loans, the Interest Period to be
applicable thereto after giving effect to such election, which Interest Period
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period the group of Loans comprising such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision

 

60



--------------------------------------------------------------------------------

hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no Loans or
portions thereof may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Loan shall be converted to an ABR Loan at
the end of the Interest Period applicable thereto.

SECTION 2.09. [Intentionally Omitted].

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made to the Borrower
on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender to the Borrower, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

(e) Any Lender may request that the Loan made by it be evidenced by a Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note, payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns). Thereafter, the Loan evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to optionally prepay the Loans in whole or in part, without
premium or penalty, subject to prior notice in accordance with the provisions of
this Section 2.11(a). The Borrower shall notify the Administrative Agent by
telephonic notice (promptly confirmed by hand delivery, facsimile transmission
or electronic mail of such request) of any prepayment under this
Section 2.11(a), (i) in the case of prepayment of a Borrowing of Eurodollar
Loans, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of prepayment or (ii) in the case of prepayment of a Borrowing
of ABR Loans, not later than 1:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of the Loans to be prepaid. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02.

 

61



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. Within three Business Days after the Borrower or any
of its Restricted Subsidiaries receives any Net Cash Proceeds from a Prepayment
Event occurring on or after the ARCA Effective Date, the Borrower shall apply
such Net Cash Proceeds to prepay the Loans in an amount equal to:

(i) with respect to any Prepayment Disposition, 100% of such Net Cash Proceeds
until the date on which all of the Loans are paid in full; provided that until
the aggregate principal amount of Loans outstanding equals $375,000,000 (the
“Threshold Amount”), the amount of any prepayment of Loans required to be made
by the Borrower pursuant to this Section 2.11(b)(i) shall be reduced on a
dollar-for-dollar basis by the aggregate amount of prepayments made by the
Borrower prior to such date pursuant to Section 2.11(b)(ii) (to the extent not
already applied to reduce any other prepayment required under this
Section 2.11(b)(i));

(ii) with respect to any Prepayment Debt Incurrence or Prepayment Equity
Issuance, 50% of such Net Cash Proceeds until the aggregate principal amount of
Loans prepaid on or after the ARCA Effective Date (whether pursuant to this
Section 2.11(b) or otherwise) equals the Threshold Amount; and

(iii) with respect to Net Cash Proceeds from any Prepayment Debt Incurrence or
Prepayment Equity Issuance in excess of the amount necessary to reduce the
aggregate outstanding principal amount of Loans to the Threshold Amount
(excluding any such excess Net Cash Proceeds from the first such Prepayment
Equity Issuance involving a registered public offering that occurs on or before
December 31, 2016), the Ratable Share of such Net Cash Proceeds.

The Borrower shall notify the Administrative Agent of the occurrence of any
Prepayment Event at least one (1) Business Day prior to the consummation of such
Prepayment Event and such notice shall be accompanied by a reasonably detailed
calculation of the anticipated Net Cash Proceeds thereof. Promptly following
receipt of such notice, the Administrative Agent shall advise the Lenders of the
occurrence of the Prepayment Event and the anticipated Net Cash Proceeds
thereof.

(c) On any date on which a Change of Control occurs, if Loans are outstanding,
the Borrower shall offer to the Lenders to prepay all Loans then outstanding
pursuant to the offer described below (the “Change of Control Offer”) at a price
in cash (the “Change of Control Payment”) equal to 100.0% of the aggregate
principal amount thereof plus accrued and unpaid interest to the date of the
prepayment.

(i) Within 30 days following any Change of Control, the Borrower will send
notice of such Change of Control Offer to the Administrative Agent, and the
Administrative Agent shall promptly mail such notice to each Lender at the
address specified for notices in Section 9.01 and in accordance with
Section 9.01, with the following information:

(A) that a Change of Control has occurred or will occur (together with the
identification of the transaction or transactions that constitute such Change of
Control), that a Change of Control Offer is being made pursuant to this
Section 2.11(c) and that all Loans properly tendered pursuant to such Change of
Control Offer will be accepted for payment by the Borrower;

(B) the prepayment price and date of prepayment, which will be no earlier than
30 days nor later than 60 days from the date such notice is mailed or otherwise
delivered (the “Change of Control Payment Date”);

 

62



--------------------------------------------------------------------------------

(C) that any Loans not properly accepted for prepayment pursuant to this
Section 2.11(c) will remain outstanding and continue to accrue interest;

(D) that unless the Borrower defaults in the payment of the Change of Control
Payment, all Loans accepted for prepayment pursuant to the Change of Control
Offer will cease to accrue interest on the Change of Control Payment Date;

(E) that Lenders electing to tender Loans pursuant to the Change of Control
Offer will be required to notify the Administrative Agent thereof prior to the
close of business on the third Business Day preceding the Change of Control
Payment Date;

(F) that the Lenders will be entitled to withdraw their election to require the
Borrower to prepay such Loans, provided that the Administrative Agent receives,
not later than the close of business on the 5th Business Day preceding the date
of the Change of Control Offer notice, a written notice setting forth the name
of the Lender, the principal amount of Loans accepted for prepayment, and a
statement that such Lender is withdrawing its election to have such Loans
prepaid; and

(G) if such notice is delivered prior to the occurrence of a Change of Control,
stating that the Change of Control Offer is conditional on the occurrence of
such Change of Control.

(ii) On the Change of Control Payment Date, the Borrower will:

(A) prepay all Loans, or portions thereof, accepted for prepayment in accordance
with this Section 2.11(c) pursuant to the Change of Control Offer by depositing
with the Administrative Agent an amount equal to the aggregate Change of Control
Payment in respect of all Loans or portions thereof so accreted for prepayment,
and

(B) deliver, or cause to be delivered, to the Administrative Agent an officer’s
certificate stating that such Loans or portions thereof have been prepaid.

Notwithstanding the foregoing, the Borrower shall not be required to make a
Change of Control Offer following a Change of Control if (I) a third party makes
the Change of Control Offer in the manner, at the times and otherwise in
compliance with the requirements of this Section 2.11(c) and prepays all Loans
validly accepted for prepayment under such Change of Control Offer or (II) a
notice of prepayment with respect to the Loans has been given pursuant to this
Agreement and the prepayment date specified in such notice is the date on which
such Change of Control is consummated, unless and until there is a default in
such prepayment. Notwithstanding anything to the contrary herein, a Change of
Control Offer may be made in advance of a Change of Control, conditional upon
such Change of Control, if a definitive agreement is in place for the Change of
Control at the time of making of the Change of Control Offer.

(d) Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing, or, in the case of a prepayment in accordance
with clause (c) above, pro rata in accordance with the aggregate principal
amount of Loans accepted for prepayment. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

 

63



--------------------------------------------------------------------------------

SECTION 2.12. Fees. The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent. Such fees shall be paid
on the dates due, in immediately available funds and to the Administrative
Agent. Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans or any portion thereof comprising ABR
Loans at any time shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans or any portion thereof comprising Eurodollar Loans at any time
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.

(c) [Intentionally Omitted]

(d) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.02 requiring the consent of “each
Lender directly affected thereby” for reductions in interest rates), declare
that (i) all Loans shall bear interest at 2% plus the rate otherwise applicable
to such Loans as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount outstanding hereunder, such amount shall accrue at
2% plus the rate applicable to such fee or other obligation as provided
hereunder; provided that, during the existence of any Event of Default described
in Section 7.01(g) or 7.01(h), the interest rates set forth in clauses (i) and
(ii) shall be applicable to all Loans and other amounts outstanding hereunder
without any election or action on the part of the Administrative Agent or any
Lender.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon the Maturity Date; provided that (i) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (ii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest; Illegality.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

64



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

(b) If any Lender determines that any Requirement of Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the LIBO Rate, or to determine or charge
interest rates based upon the LIBO Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to
convert ABR Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the LIBO Rate component of
the Alternate Base Rate, the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the
Alternate Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Loans of such Lender to ABR Loans (the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the LIBO Rate component of the Alternate Base Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBO Rate, the Administrative Agent shall during the period of
such suspension compute the Alternate Base Rate applicable to such Lender
without reference to the LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the LIBO Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

 

65



--------------------------------------------------------------------------------

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender or to reduce the amount of any sum received
or receivable by such Lender or such other Recipient hereunder, whether of
principal, interest or otherwise, then the Borrower will pay to such Lender or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender or such other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

(b) If any Lender determines in good faith that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section, setting forth in reasonable detail the
calculation of such amount or amounts, shall be delivered to the Borrower and
shall be rebuttable presumptive evidence of such amount or amounts. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 15
days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted

 

66



--------------------------------------------------------------------------------

LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the eurodollar market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 days after receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower or any Subsidiary Guarantor under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Requirements of Law. If any applicable
Requirements of Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Requirements of Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower or any Subsidiary Guarantor shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any Subsidiary Guarantor to a Governmental Authority pursuant to
this Section 2.17, the Borrower or any Subsidiary Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or any Subsidiary Guarantor has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded

 

67



--------------------------------------------------------------------------------

Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(i)(A), (i)(B) and (i)(D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(i) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

68



--------------------------------------------------------------------------------

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
U.S. Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Original Closing Date.

 

69



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “applicable
Requirements of Law” includes FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices referred to in
Section 9.01, except that payments pursuant to Sections 2.15, 2.16, 2.17 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among

 

70



--------------------------------------------------------------------------------

the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(c) The Borrower hereby irrevocably authorizes the Administrative Agent to
charge any deposit account of the Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Obligations due and payable to such Lender hereunder and under the other
Loan Documents resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of the Obligations due and payable to such
Lender hereunder and under the other Loan Documents and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.18(e) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

71



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender is a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, conditioned or delayed,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, (iv) such assignment does not conflict with
applicable Requirements of Law, and (v) in the case of an assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply. An
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee, and the Lender required to make such
assignment and delegation need not be a party thereto (it being understood and
agreed that such Lender shall not be deemed to make the representations and
warranties in such Assignment and Assumption if such Lender has not executed
such Assignment and Assumption).

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders on and as of the ARCA
Effective Date that:

SECTION 3.01. Organization; Powers. The Borrower and each of its Restricted
Subsidiaries are duly organized or validly formed, validly existing and in good
standing under the laws of the jurisdictions of their organization or formation
and have all requisite authority to conduct their respective businesses in each
jurisdiction in which the failure to have such authority, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
Borrower and each of its Restricted Subsidiaries have full power and authority
to carry on their business as now conducted.

 

72



--------------------------------------------------------------------------------

SECTION 3.02. Authorization and Validity. The Borrower and each Subsidiary
Guarantor has the power and authority and legal right to execute and deliver the
Loan Documents to which it is a party and to perform its obligations thereunder.
The execution and delivery by the Borrower and each Subsidiary Guarantor of the
Loan Documents to which it is a party have been duly authorized by proper
organizational proceedings, and the Loan Documents to which the Borrower is a
party constitute the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower or such Subsidiary Guarantor in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or law, and obligations of good faith and fair dealing.

SECTION 3.03. Financial Condition. (a) The audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries as of December 31, 2015 (which were
heretofore delivered to the Administrative Agent and the Lenders) (i) were
prepared in accordance with GAAP in effect on the date such statements were
prepared, and (ii) fairly present in all material respects the financial
position of the Borrower and its consolidated Subsidiaries at such dates and the
consolidated results of their operations and their consolidated cash flows for
the periods then ended.

(b) The unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and its consolidated
Subsidiaries as of March 31, 2016 (which were heretofore delivered to the
Administrative Agent and the Lenders) (i) were prepared in accordance with GAAP
in effect on the date such statements were prepared (subject to normal year end
audit adjustments and the absence of footnotes), and (ii) fairly present in all
material respects the financial condition of the Borrower and its consolidated
Subsidiaries, at such dates and the consolidated results of operations for the
periods then ended.

(c) Since December 31, 2015, no material adverse effect on the business,
Property, financial condition or results of operations of the Borrower and its
Restricted Subsidiaries taken as a whole has occurred.

SECTION 3.04. ERISA. Each Plan is in material compliance with, and has been
administered in material compliance with, all applicable provisions of ERISA,
the Code and any other applicable federal or state law, except where the failure
to so comply would not (individually or in the aggregate) reasonably be expected
to have a Material Adverse Effect, and no event or condition has occurred and is
continuing as to which the Borrower is under an obligation to furnish a report
to the Administrative Agent and the Lenders under Section 5.01(e) and which
would reasonably be expected (individually or in the aggregate) to have a
Material Adverse Effect.

SECTION 3.05. Defaults. No Default or Event of Default has occurred and is
continuing.

SECTION 3.06. Accuracy of Information. (a) No written information, exhibit or
report (other than projections and information of a general economic or
industry-specific nature) furnished by the Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of the
Existing Term Loan Credit Agreement or this Agreement or delivered hereunder or
under any other Loan Document, when taken as a whole, contains any material
misstatement of fact or omits to state a material fact necessary to make the
statements contained therein not misleading

 

73



--------------------------------------------------------------------------------

in light of the circumstances under which such statements are made and (b) all
projections furnished by the Borrower or any Subsidiary to the Administrative
Agent or any Lender in connection with the negotiation of the Existing Term Loan
Credit Agreement or this Agreement or delivered hereunder or under any other
Loan Document, when taken as a whole, have been or will be prepared in good
faith based upon reasonable assumptions at the time such projections were so
furnished.

SECTION 3.07. Regulation U. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. Margin Stock
constitutes less than 25% of the consolidated assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale or pledge or any other
restriction hereunder. No part of the proceeds of any Loan will be used to
purchase or carry any Margin Stock in violation of Regulation U or for any other
purpose that entails a violation of Regulation U.

SECTION 3.08. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.09. Liens. There are no Liens on any of the properties or assets of
the Borrower or any Restricted Subsidiary except Permitted Liens. All easements,
rights of way, licenses and other real property rights required for operation of
the businesses of the Borrower and its Restricted Subsidiaries are owned free
and clear of any Lien, other than Permitted Liens.

SECTION 3.10. Litigation. Except as set forth in the Borrower’s filings with the
SEC prior to the ARCA Effective Date or as otherwise disclosed in writing prior
to the ARCA Effective Date to the Administrative Agent for distribution to the
Lenders, there are no actions, suits or proceedings pending or, to the Knowledge
of Borrower, threatened in writing against Borrower, any of its Subsidiaries or
against any of their respective properties or assets which would reasonably
expected to have (individually or collectively) a Material Adverse Effect.

SECTION 3.11. No Conflict. Neither the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party, nor compliance
with the provisions thereof nor the consummation of the transactions therein
contemplated will (a) breach or violate any applicable Requirement of Law or
(b) conflict with or result in the breach of any of the terms, conditions or
provisions of, or constitute a default under or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of its
property or assets pursuant to the terms of, (i) the New Credit Agreement, the
Senior Notes, any Senior Notes Indenture, the Prior Revolving Credit Agreement
or any other indenture, agreement or instrument evidencing or governing Material
Indebtedness or (ii) any other indenture, agreement or other instrument to which
the Borrower or any of its Restricted Subsidiaries is party or by which any
property or asset of it or any of its Restricted Subsidiaries is bound or to
which it is subject, except for breaches, violations and defaults under clauses
(a) and (b)(ii) that collectively for the Loan Parties would not have a Material
Adverse Effect or (c) violate the charter or bylaws or other organizational
documents of the Borrower or any Restricted Subsidiary.

SECTION 3.12. Governmental Approvals. No authorization, consent, approval,
license or exemption of, or filing or registration with, any Governmental
Authority is necessary to have been made or obtained by any Loan Party for the
valid execution, delivery and performance by such Loan Party of any Loan
Document to which it is a party or the consummation of the Transactions, except
(a)

 

74



--------------------------------------------------------------------------------

those that have been obtained and are in full force and effect, (b) filings,
notifications and registrations necessary to perfect Liens created under the
Loan Documents and (c) such matters relating to performance as would ordinarily
be done in the ordinary course of business after the ARCA Effective Date.

SECTION 3.13. Investment Company Status. None of the Borrower nor any Subsidiary
Guarantor is an “investment company” or “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.14. Compliance with Laws and Orders. The Borrower and its Restricted
Subsidiaries have all franchises, licenses and permits necessary for the conduct
of their respective businesses, and are in compliance with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
they or their respective properties are subject, except to the extent that
failure to have, maintain or comply with any of the foregoing, individually and
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.15. Anti-Terrorism Laws. Each of the Borrower and its Subsidiaries is
in compliance in all material respects with all Anti-Terrorism Laws applicable
to it or its properties.

SECTION 3.16. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower and its Subsidiaries and, to the Knowledge of the Borrower, their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower or any Subsidiary, or (b) to the Knowledge of the Borrower, any
of the directors, officers, employees or agents of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or Sanctions.

SECTION 3.17. Insurance. The properties of the Borrower and its Subsidiaries are
insured with insurance companies of recognized financial responsibility, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

SECTION 3.18. Solvency. (a) Immediately following the consummation of the
transactions to occur on the ARCA Effective Date, including the making of the
New Credit Agreement Loans and the application of the proceeds thereof, the
Borrower and its Subsidiaries are, on a consolidated basis, Solvent.

(b) The Borrower does not intend to, nor will it permit any of its Subsidiaries
to, and the Borrower does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

SECTION 3.19. Properties.

 

75



--------------------------------------------------------------------------------

(a) The Borrower and each of its Restricted Subsidiaries has good and defensible
title to its material Oil and Gas Properties and good title to, or valid
leasehold interests in, licenses of, or rights to use, all its material personal
Properties, in each case, except for those which the failure to have such title
or leasehold interest, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. The Borrower and each of its
Restricted Subsidiaries owns its Oil and Gas Properties, in each case, free and
clear of all Liens other than Permitted Liens.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, except to the extent that any such failure to be valid or
subsisting would not reasonably be expected to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower or any Restricted Subsidiary, including all easements and rights of
way, include all rights and Properties necessary to permit the Borrower and its
Restricted Subsidiaries to conduct their respective businesses as currently
conducted, except to the extent any failure to have any such rights or
Properties would not reasonably be expected to have a Material Adverse Effect.

SECTION 3.20. Use of Proceeds. The proceeds of the Borrowing were used solely
(i) to effect the Specified Refinancing and (ii) for working capital and other
general corporate purposes of the Borrower and its Restricted Subsidiaries.

SECTION 3.21. Priority Status. Neither the Borrower nor any other Restricted
Subsidiary has taken any action which would cause the claims of unsecured
creditors of the Borrower or of any other Restricted Subsidiary, as the case may
be (other than claims of such creditors to the extent that they are statutorily
preferred or Permitted Liens), to have priority over the claims of the
Administrative Agent and the Lenders against the Borrower under this Agreement
or the other Loan Documents.

SECTION 3.22. No Restrictive Agreements. The Borrower and its Restricted
Subsidiaries are not subject to any Restrictive Agreements other than
Restrictive Agreements permitted by Section 6.06.

SECTION 3.23. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01. Additional Conditions Precedent to ARCA Effective Date. This
Agreement shall become effective on and as of the first date on which each of
the conditions set forth in the Amendment and Restatement Agreement, including
the conditions below, is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (in each case,
in form and substance acceptable to the Administrative Agent):

 

76



--------------------------------------------------------------------------------

(i) appropriate Lien search results or certificates (including UCC search
certificates) as of a recent date reflecting no prior Liens encumbering the
assets of the Borrower or any Restricted Subsidiary other than those being
released on or prior to the ARCA Effective Date or Permitted Liens;

(ii) a certificate of the secretary or assistant secretary of the Borrower,
dated the ARCA Effective Date, certifying:

(A) that attached to such certificate are (1) a true and complete copy of the
certificate of incorporation and bylaws of the Borrower, as in full force and
effect on the ARCA Effective Date and (2) a true and complete copy of a
certificate from the appropriate Governmental Authority of the jurisdiction of
incorporation of the Borrower certifying that the Borrower is validly existing
and in good standing in such jurisdiction, dated a recent date prior to the ARCA
Effective Date;

(B) that attached to such certificate is a true and complete copy of resolutions
duly adopted by the board of directors of the Borrower authorizing the execution
and delivery of the Amendment and Restatement Agreement and the performance of
the transactions contemplated hereby and thereby; and

(C) as to the incumbency and specimen signature of each officer of the Borrower
executing the Amendment and Restatement Agreement;

(iii) favorable, signed opinions (addressed to the Administrative Agent and the
Lenders and dated the ARCA Effective Date) of Latham & Watkins LLP, counsel for
the Borrower, covering such matters relating to the Borrower, the Loan Documents
and the transactions contemplated hereby as the Administrative Agent shall
reasonably request;

(iv) a certificate of an Authorized Officer of the Borrower dated the ARCA
Effective Date, certifying:

(A) that the representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents are true and correct in all material
respects (or, in the case of any such representations and warranties that are
qualified as to materiality or reference to Material Adverse Effect in the text
thereof, that such representations and warranties are true and correct in all
respects) on and as of the ARCA Effective Date, except to the extent made as of
a specific date, which representations and warranties shall be true and correct
in all material respects as of such specific date (or, in the case of any such
representation and warranties that are qualified as to materiality or Material
Adverse Effect in the text thereof, such representations and warranties being
true and correct in all respects as of such specific date);

(B) that at the time of and immediately after giving effect to the Credit
Extensions to be made on the ARCA Effective Date, no Default or Event of Default
has occurred and is continuing; and

(C) as to the matters described in Sections 4.01(b), 4.01(e) and 4.01(f);

 

77



--------------------------------------------------------------------------------

(v) such Reserve Reports (as defined in the New Credit Agreement) and
environmental reports as are delivered to the New Credit Agreement
Administrative Agent as a condition to effectiveness of the New Credit
Agreement;

(vi) a certificate of the chief financial officer of the Borrower demonstrating
that, immediately following the consummation of the transactions to occur on the
ARCA Effective Date, including the making of the New Credit Agreement Loans and
the application of the proceeds thereof, the Borrower and its Subsidiaries are,
on a consolidated basis, Solvent.

(vii) a certificate of a Financial Officer demonstrating that, after giving
effect to the Transactions, the Borrower is in compliance on a pro forma basis
with Sections 6.04(a) and (b) as of the ARCA Effective Date;

(viii) the annual forecast for each of (A) the Fiscal Year ending December 31,
2016 and (B) the Fiscal Year ending December 31, 2017; and

(ix) evidence that the conditions precedent to the effectiveness of the New
Credit Agreement and the Prior Revolving Credit Agreement Amendment have been
satisfied and to the making of the New Credit Agreement Loans as of the ARCA
Effective Date have been satisfied.

(b) There shall not have occurred any material adverse condition or material
adverse change in or affecting the business, property, financial condition or
results of operations of the Borrower and its Subsidiaries, taken as a whole,
since December 31, 2015.

(c) If requested by the Administrative Agent or any Lender at least five
(5) Business Days prior to the ARCA Effective Date, the Administrative Agent or
such Lender shall have received all documentation and other information required
by regulatory authorities or as may be required by the internal policies of the
Administrative Agent or such Lender with respect to the Borrower under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

(d) The Administrative Agent, the Joint Lead Arrangers and the Lenders shall
have received all fees and other amounts due and payable to them on or prior to
the ARCA Effective Date, including, to the extent invoiced at least one Business
Day prior to the ARCA Effective Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document (including the reasonable fees,
disbursements and other charges of one primary counsel to the Administrative
Agent).

(e) All consents or approvals required to be obtained from any Governmental
Authority in connection with the transactions contemplated hereby shall have
been obtained and be in full force and effect.

(f) No action or proceeding against the Borrower or its Properties is pending or
threatened in any court or before any Governmental Authority seeking to enjoin
or prevent the consummation of the transactions contemplated hereby.

Without limiting the generality of Article VIII, for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed ARCA Effective Date specifying its objection
thereto.

 

78



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until Payment in Full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) As soon as available, but in any event in accordance with then-applicable
Requirements of Law and not later than 90 days after the close of each of its
Fiscal Years, audited consolidated financial statements of the Borrower and its
Subsidiaries for such Fiscal Year, including its consolidated balance sheet as
at the end of such Fiscal Year and related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the previous Fiscal Year, and prepared in accordance with GAAP
and accompanied by an unqualified (as to going concern or the scope of the
audit) opinion of independent certified public accountants of recognized
standing, which opinion shall state that such audit was conducted in accordance
with generally accepted auditing standards and said financial statements fairly
present, in all material respects, the financial condition and results of
operation of the Borrower and its consolidated Subsidiaries on a consolidated
basis as at the end of, and for, such Fiscal Year in accordance with GAAP
consistently applied.

(b) As soon as available, but in any event in accordance with then-applicable
Requirements of Law and not later than 45 days after the close of each of the
first three Fiscal Quarters of each of its Fiscal Years, unaudited consolidated
financial statements of the Borrower and its Subsidiaries for such Fiscal
Quarter, including its consolidated unaudited balance sheets as at the end of
such Fiscal Quarter and related consolidated unaudited statements of income,
stockholders’ equity and cash flows for such Fiscal Quarter and the then-elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by the
chief financial officer or chief accounting officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis as at
the end of, and for, the period covered thereby in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Simultaneously with the delivery of each set of financial statements
referred to in Sections 5.01(a) and 5.01(b), a Compliance Certificate with
respect to the fiscal period covered by such financial statements.

(d) If, as of the last day of any fiscal period of the Borrower, (i) any of the
consolidated Subsidiaries of the Borrower have been designated as Unrestricted
Subsidiaries, then concurrently with any delivery of financial statements under
Section 5.01(a) or 5.01(b), as applicable, a certificate of a Financial Officer
setting forth consolidating spreadsheets that show all consolidated Unrestricted
Subsidiaries and the eliminating entries and (ii) the Borrower does not have an
Investment Grade Rating, then concurrently with any delivery of financial
statements under Section 5.01(a) or 5.01(b), as applicable, a certificate of a
Financial Officer certifying that, except as disclosed in the Borrower’s filings
with the SEC, in the Borrower’s judgment, there are no actions at law or in
equity pending or, to the Knowledge of the Borrower, threatened involving the
likelihood of any judgment or liability against the Borrower or any Subsidiary
which would reasonably be expected to have a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

(e) As soon as possible and in any event within ten (10) Business Days after the
Borrower has Knowledge that any of the events or conditions specified below has
occurred or exists with respect to any Plan or Multiemployer Plan, a statement,
signed by a Financial Officer, describing said event or condition and the action
which the Borrower or applicable member of the Controlled Group proposes to take
with respect thereto (and a copy of any report or notice required to be filed
with or given to the PBGC by the Borrower or applicable member of the Controlled
Group with respect to such event or condition):

(i) the occurrence of any Reportable Event, or any waiver shall be requested
under Section 412(c) of the Code with respect to any Plan;

(ii) the receipt by the Borrower or any member of the Controlled Group from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or to appoint a trustee to administer any Plan or the distribution
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan, or
any action taken by the Borrower or any member of the Controlled Group to
terminate any Plan under Section 4041(c) of ERISA or the Borrower or any member
of the Controlled Group incurs any liability under Title IV of ERISA with
respect to the termination of any Plan;

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any member of the Controlled Group of a notice from
any Multiemployer Plan that such action has been taken by PBGC with respect to
such Multiemployer Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by the
Borrower or any member of the Controlled Group that could reasonably be expected
to result in liability of the Borrower or such Controlled Group member under
Title IV of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) having a Material Adverse Effect, or the receipt
by the Borrower or any member of the Controlled Group of a notice from a
Multiemployer Plan that it is in insolvency pursuant to Section 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA;

(v) the receipt by the Borrower or any member of the Controlled Group of any
notice or the receipt by any Multiemployer Plan from the Borrower or any member
of the Controlled Group of any notice concerning the imposition of any liability
arising from a complete or partial withdrawal from a Multiemployer Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in endangered, critical or critical and declining status, in any case under this
subclause (v) that would reasonably be expected to result in a liability to the
Borrower or a member of the Controlled Group having a Material Adverse Effect;

 

80



--------------------------------------------------------------------------------

(vi) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Borrower or any member of the Controlled Group to enforce
Section 515 of ERISA, which proceeding is not dismissed within 30 days; or

(vii) the adoption of an amendment to any Plan that would result in the loss of
tax exempt status of the trust of which such Plan is a part if the Borrower or
any member of the Controlled Group fails to timely provide security to the Plan
in accordance with the provisions of Sections 436 of the Code and Section 206 of
ERISA.

(f) Promptly upon the filing thereof, copies of all registration statements
(other than Form S-8 or any similar form) and annual (other than Form 11-K or
any similar form), quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the SEC.

(g) Promptly upon the furnishing thereof to all shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
furnished.

(h) Promptly upon receipt thereof, one copy of each written audit report
submitted to the Borrower or any Subsidiary by independent accountants resulting
from (i) any annual or interim audit submitted after the occurrence and during
the continuance of a Default or Event of Default and (ii) any special audit
submitted at any time, in each case, made by them of the books of the Borrower
or any Subsidiary.

(i) As soon as available, and in any event (i) within 60 days after the
beginning of each Fiscal Year, an annual forecast with respect to such Fiscal
Year and the immediately succeeding Fiscal Year and (ii) within 30 days after
the beginning of each Fiscal Quarter (other than the Fiscal Quarter ending
March 31) of each Fiscal Year, an update to the annual forecast for such Fiscal
Year delivered pursuant to Section 4.01(a)(ix) or this Section 5.01(i).

(j) Promptly, and in any event within five (5) Business Days, copies of any
Reserve Reports (as defined in the New Credit Agreement) that are delivered to
the New Credit Agreement Administrative Agent pursuant to the New Credit
Agreement.

(k) Promptly, and in any event within five (5) Business Days, after an
Authorized Officer obtains Knowledge thereof, notice of the occurrence of a
Default or Event of Default, specifying the nature thereof and what action the
Borrower proposes to take with respect thereto.

(l) Promptly, and in any event within ten (10) Business Days, after an
Authorized Officer obtains Knowledge thereof, (i) the pendency or commencement
of any litigation, arbitration or governmental proceeding against the Borrower
or any Subsidiary which, in the opinion of the Borrower’s management, if
adversely determined, would have or would reasonably be expected to have a
Material Adverse Effect and (ii) the institution of any proceeding against any
Loan Party or any of its Restricted Subsidiaries with respect to, or the receipt
of notice by such Person of potential liability or responsibility for violation
or alleged violation of, any law, rule or regulation (including any
Environmental Law) which would reasonably be expected to have a Material Adverse
Effect.

(m) Such other information (including nonfinancial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents or information required to be delivered or provided pursuant to
Section 5.01(a), (b), (e), (f) and (g) (to the extent any such documents or
information are included in materials otherwise filed with

 

81



--------------------------------------------------------------------------------

the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts the materials
containing such documents or information, or provides a link thereto, on the
Borrower’s website on the Internet; or (ii) on which such documents are posted
on the Borrower’s behalf on an Internet or intranet website, if any, to which
each Lender has access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent). Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide to the
Administrative Agent (whether by hand delivery, facsimile transmission or
electronic mail) copies of the certificates of the Borrower’s chief financial
officer or chief accounting officer required by Sections 5.01(b) and (c).

SECTION 5.02. Books and Records; Inspection Rights. The Borrower will, and will
cause each of the Restricted Subsidiaries to, maintain a system of accounting,
and keep proper books of record and account, in order to permit the preparation
of financial statements in accordance with GAAP. The Borrower will, and will
cause each of the Restricted Subsidiaries to, permit the Administrative Agent or
any Lender, at its own expense, by its representatives and agents, to inspect
any of the properties, books and financial records of the Borrower and each
Restricted Subsidiary, to examine and make copies of the books of accounts and
other financial records of the Borrower and each Restricted Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Restricted
Subsidiary with, and to be advised as to the same by, their respective officers
and independent public accountants at such reasonable times and intervals during
regular business hours as the Administrative Agent or such Lender may designate;
provided that any non-public information obtained by any Person during any such
visitation, inspection, examination or discussion shall be treated as
confidential information in accordance with Section 9.12.

SECTION 5.03. Conduct of Business; Existence. (a) The Borrower will, and will
cause each Restricted Subsidiary to, maintain as their principal business, taken
as a whole, the exploration, production, transportation, distribution,
refinement, processing, storage, marketing and gathering of oil and other
hydrocarbons and petroleum, and natural, synthetic or other gas and such
activities related, ancillary or incidental thereto.

(b) The Borrower will, and will cause each Restricted Subsidiary to, do or cause
to be done all things necessary to maintain, preserve and keep in full force and
effect (i) its existence and (ii) the rights, licenses, permits, privileges and
franchises necessary or desirable to the conduct of its business, except for any
failure to so maintain, preserve or keep in full force and effect the existence
of any Restricted Subsidiary (other than any Subsidiary Guarantor) or any item
listed in clause (ii) that could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation or sale of assets permitted under Section 6.01.

SECTION 5.04. Maintenance of Insurance. The Borrower and its Subsidiaries shall
maintain (with insurance companies of recognized financial responsibility) or
cause to be maintained (including through self-insurance) insurance with respect
to their property and business against such liabilities and risks, in such types
and amounts and with such deductibles or self-insurance risk retentions, in each
case as are in accordance with customary industry practice for companies engaged
in similar businesses operating in the same or similar locations as the Borrower
and its Subsidiaries (taken as a whole).

SECTION 5.05. Payment of Taxes and Other Obligations. The Borrower will, and
will cause each Subsidiary to, promptly pay and discharge, before the same shall
become delinquent, all Taxes, assessments and governmental charges or levies
imposed upon the Borrower or such Subsidiary, or upon or in respect of all or
any part of the property and business of the Borrower or such Subsidiary, and
all due and payable claims for work, labor or materials which, if unpaid, might
become a Lien upon

 

82



--------------------------------------------------------------------------------

any property of the Borrower or any Subsidiary (other than claims against any
such Subsidiary in a proceeding under any bankruptcy or similar law), except to
the extent that (a) the validity thereof shall concurrently be contested in good
faith by appropriate proceedings and the Borrower or such Subsidiary, as
applicable, shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make such payment would
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06. Compliance with Laws.

(a) The Borrower shall, and shall cause each member of the Controlled Group to,
comply with respect to each Plan and Multiemployer Plan, with all applicable
provisions of ERISA and the Code, except to the extent that any failure to
comply would not reasonably be expected to have a Material Adverse Effect.

(b) The Borrower will, and will cause each Restricted Subsidiary to, (i) comply
with all Requirements of Law applicable to it or its property (including
Environmental Laws) and (ii) perform in all material respects its obligations
under material agreements to which it is a party, except in the case of each of
clauses (i) and (ii) where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.07. Maintenance of Properties. The Borrower will, and will cause each
Restricted Subsidiary to, do all things necessary to maintain, preserve, protect
and keep its properties (whether owned in fee or a leasehold interest) in good
repair, working order and condition (ordinary wear and tear excepted), and make
all necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times,
unless the Borrower determines in good faith that the continued maintenance of
any of its properties is no longer economically desirable or failure to so
maintain, preserve, protect or keep its properties could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.08. Designation of Unrestricted Subsidiaries; Redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries.

(a) Unless designated as an Unrestricted Subsidiary pursuant to this
Section 5.08, each Specified Subsidiary shall be classified as a Restricted
Subsidiary.

(b) If the Borrower designates any Specified Subsidiary as an Unrestricted
Subsidiary pursuant to paragraph (c) below, the Borrower shall be deemed to have
made an Investment in such Unrestricted Subsidiary in an amount equal to the
fair market value as of the date of such designation of the consolidated assets
of such Subsidiary.

(c) The Borrower may designate, by written notice to the Administrative Agent,
any Specified Subsidiary to be an Unrestricted Subsidiary if (i) before and
after giving effect to such designation, no Default or Event of Default shall
exist, (ii) the Borrower shall be in pro forma compliance with the Financial
Covenants both before and after giving effect to such designation, (iii) the
deemed Investment by the Borrower in such Unrestricted Subsidiary resulting from
such designation would be permitted to be made at the time of such designation
under Section 6.05 and (iv) such Specified

 

83



--------------------------------------------------------------------------------

Subsidiary otherwise meets the requirements set forth in the definition of
“Unrestricted Subsidiary”. Such written notice shall be accompanied by a
certificate of a Financial Officer, certifying as to the matters set forth in
the preceding sentence.

(d) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if, after giving effect to such designation: (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct in all material respects (or, in the case of any such
representations and warranties that are qualified as to materiality in the text
thereof, such representations and warranties must be true and correct in all
respects) on and as of the date of such designation as if made on and as of the
date of such designation (or, if stated to have been made expressly as of an
earlier date, were true and correct in all material respects as of such date),
(ii) no Default or Event of Default would exist, (iii) any Indebtedness of such
Subsidiary (which shall be deemed to be incurred by a Restricted Subsidiary as
of the date of designation) is permitted to be incurred as of such date under
Section 6.03 and (iv) any Liens on Property of such Subsidiary (which shall be
deemed to be created or incurred by a Restricted Subsidiary as of the date of
designation) are permitted to be created or incurred as of such date under
Section 6.02.

(e) Notwithstanding the foregoing or anything to the contrary contained herein,
no Subsidiary Guarantor shall be an Unrestricted Subsidiary.

SECTION 5.09. More Favorable Financial Covenants; Prior Revolving Credit
Agreement Provisions.

(a) If, at any time after the ARCA Effective Date, (x) any Other Debt Agreement
includes one or more Additional Financial Covenants (including, for the
avoidance of doubt, as a result of any amendment, supplement, waiver or other
modification to any Other Debt Agreement causing it to contain one or more
Additional Financial Covenants) or (y) the Prior Revolving Credit Agreement is
amended, supplemented, waived or otherwise modified to include any Other
Provisions, then (i) on or prior to the third Business Day following the
effectiveness of any such Additional Financial Covenants or Other Provisions, as
applicable, the Borrower shall notify the Administrative Agent thereof, and
(ii) whether or not the Borrower provides such notice, the terms of this
Agreement shall, without any further action on the part of the Borrower, the
Administrative Agent or any Lender, be deemed to be amended automatically to
include each Additional Financial Covenant and each Other Provisions, as
applicable in this Agreement, mutatis mutandis effective as of the date when
such Additional Financial Covenant became effective under such Other Debt
Agreement or Other Provision becomes effective under the Prior Revolving Credit
Agreement, as applicable. The Borrower further covenants to promptly execute and
deliver at its expense an amendment to this Agreement in form and substance
reasonably satisfactory to the Required Lenders evidencing the amendment of this
Agreement to include such Additional Financial Covenants or such Other
Provisions, as applicable, in this Agreement; provided that the execution and
delivery of such amendment shall not be a precondition to the effectiveness of
such amendment as provided for in this Section 5.09(a), but shall merely be for
the convenience of the parties hereto.

(b) If at any time after this Agreement is amended pursuant to Section 5.09(a)
to include any Additional Financial Covenant contained in any Other Debt
Agreement or any Other Provision contained in the Prior Revolving Credit
Agreement (each, an “Incorporated Provision”), such Incorporated Provision
ceases to be in effect under, or is deleted from, such Other Debt Agreement or
the Prior Revolving Credit Agreement, as applicable, or is amended or modified
for the purposes of such Other Debt Agreement or the Prior Revolving Credit
Agreement, as applicable, so as to become less restrictive with respect to the
Borrower or any of its Restricted Subsidiaries, then (i) on or prior to the
third Business Day following the effectiveness of any such cessation, deletion,
amendment or

 

84



--------------------------------------------------------------------------------

modification, the Borrower shall notify the Administrative Agent thereof, and
(ii) whether or not the Borrower provides such notice, so long as no Default or
Event of Default in respect of such Incorporated Provision shall be in
existence, the terms of this Agreement shall, without any further action on the
part of the Borrower, the Administrative Agent or any Lender, be deemed to be
amended automatically to delete such Incorporated Provision or incorporate the
same amendments or modifications to such Incorporated Provision, as applicable,
mutatis mutandis effective as of the date when such Incorporated Provision
ceased to be in effect under, or was deleted from, or was amended or modified in
such Other Debt Agreement or the Prior Revolving Credit Agreement, as
applicable. Upon the request of the Borrower, the Required Lenders will execute
and deliver an amendment to this Agreement to delete or similarly amend or
modify, as the case may be, such Incorporated Provision as in effect in this
Agreement. Notwithstanding the foregoing, no amendment to this Agreement
pursuant to this Section 5.09(b) as the result of any Incorporated Provision
ceasing to be in effect or being deleted, amended or otherwise modified shall
cause any covenant or Event of Default in this Agreement to be less restrictive
as to the Borrower or any Restricted Subsidiary than such covenant or Event of
Default as contained in this Agreement as in effect on the ARCA Effective Date,
and as amended, supplemented or otherwise modified thereafter (other than as the
result of the application of Section 5.09 (a)).

SECTION 5.10. Additional Guarantors.

(a) If any Restricted Subsidiary Guarantees, borrows, incurs or grants a Lien to
secure any Indebtedness under any Other Debt Agreement (other than any Guarantee
or incurrence of Indebtedness by the Designated Subsidiary of Permitted
Designated Subsidiary Indebtedness), the Borrower shall, contemporaneously with
the provision of such Guarantee, borrowing, incurrence or granting of a Lien,
cause such Restricted Subsidiary to (i) become a Subsidiary Guarantor by
delivering to the Administrative Agent a duly executed Subsidiary Guaranty or
supplement to a Subsidiary Guaranty, (ii) deliver to the Administrative Agent
such opinions, organizational and authorization documents and certificates of
the type referred to in Section 4.01(c) as may be reasonably requested by the
Administrative Agent, and (iii) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.

SECTION 5.11. Use of Proceeds. The proceeds of the Loans were used solely (i) to
effect the Specified Refinancing and (ii) for working capital and other general
corporate purposes of the Borrower and its Restricted Subsidiaries. No part of
the proceeds of any Loan were used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

ARTICLE VI

Negative Covenants

Until Payment in Full, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Fundamental Changes. The Borrower will not, and will not permit
any Restricted Subsidiary to, merge or consolidate with or into any other Person
or permit any other Person to merge or consolidate with or into it, or liquidate
or dissolve, and the Borrower will not Dispose of (whether in one transaction or
a series of transactions and whether directly or indirectly) all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries
on a consolidated basis; provided that:

 

85



--------------------------------------------------------------------------------

(a) any Restricted Subsidiary may merge or consolidate with or into the Borrower
so long as the Borrower is the surviving or continuing Person;

(b) any Restricted Subsidiary may merge or consolidate with or into any other
Restricted Subsidiary; provided that if such merger or consolidation involves a
Subsidiary Guarantor, a Subsidiary Guarantor shall be the surviving or
continuing Person;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Restricted Subsidiary; provided that if such Disposition is by a Subsidiary
Guarantor, a Loan Party shall be the acquirer of such assets;

(d) any Disposition permitted by Section 6.08 and any merger or consolidation
the purpose of which is to effect a Disposition permitted by Section 6.08 may be
consummated;

(e) any Person (other than the Borrower or a Restricted Subsidiary) may merge
with or into the Borrower or any Restricted Subsidiary in connection with any
Permitted Acquisition; provided that (A) if such merger or consolidation
involves the Borrower, the Borrower shall be the surviving or continuing Person
and (B) if such merger or consolidation involves a Subsidiary Guarantor, a
Subsidiary Guarantor shall be the surviving or continuing Person; and

(f) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of the Borrower and its Restricted Subsidiaries and is not materially
disadvantageous to the Lenders and (ii) if such Restricted Subsidiary is a Loan
Party, all of the assets of such Restricted Subsidiary shall be transferred to
another Loan Party after giving effect to such liquidation or dissolution.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except for the following
(collectively, “Permitted Liens”):

(a) Liens created pursuant to any New Credit Agreement Loan Document;

(b) Liens for taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty or, provided the Borrower or any Restricted Subsidiary knew
or should have known of such Liens, are being actively contested in good faith
and by appropriate proceedings and for which adequate reserves shall have been
set aside on its books in accordance with GAAP;

(c) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s, operators’, royalty, surface damages and mechanics’ liens and other
similar liens, including Liens under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, gathering
agreements, marketing agreements, processing agreements, net profits agreements,
development agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or other geophysical permits or agreements, and other
agreements which are usual and customary in the oil and gas business, in each
case, arising in the ordinary course of business which secure payment of
obligations not more than 90 days past due or which are being contested in good
faith by appropriate proceedings;

 

86



--------------------------------------------------------------------------------

(d) Liens incurred in the ordinary course of business (i) arising out of pledges
or deposits under workmen’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation, (ii) to secure the performance of letters of credit, bids, tenders,
sales contracts, leases (including rent security deposits), statutory
obligations, surety, appeal and performance bonds, joint operating agreements or
other similar agreements and other similar obligations not incurred in
connection with the borrowing of money, the obtaining of advances or the payment
of the deferred purchase price of property or (iii) consisting of deposits which
secure public or statutory obligations of the Borrower or any Restricted
Subsidiary, or surety, custom or appeal bonds to which the Borrower or any
Restricted Subsidiary is a party, or the payment of contested taxes or import
duties of the Borrower or any Restricted Subsidiary;

(e) utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or the Restricted Subsidiaries;

(f) attachment, judgment and other similar Liens arising in connection with
court proceedings that would not constitute an Event of Default;

(g) Liens on property of a Restricted Subsidiary securing obligations of such
Restricted Subsidiary owing to the Borrower or a Wholly-Owned Subsidiary;

(h) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by Section 6.03(d), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Restricted Subsidiary;

(i) Liens existing on any property or asset prior to the acquisition thereof by
the Borrower or any Restricted Subsidiary or existing on any property or asset
of any Person that becomes a Restricted Subsidiary after the ARCA Effective Date
prior to the time such Person becomes a Restricted Subsidiary; provided that
(i) such Liens are not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Liens shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Liens shall secure only those
obligations which they secure on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be;

(j) any right which any municipal or governmental body or agency may have by
virtue of any franchise, license, contract or statute to purchase, or designate
a purchaser of or order the sale of, any property of the Borrower or any
Restricted Subsidiary upon payment of reasonable compensation therefor or to
terminate any franchise, license or other rights or to regulate the property and
business of the Borrower or any Restricted Subsidiary;

(k) easements or reservations in respect of any property of the Borrower or any
Restricted Subsidiary for the purpose of rights-of-way and similar purposes,
reservations, restrictions, covenants, party wall agreements, conditions of
record and other encumbrances (other than to secure the payment of money) and
minor irregularities or deficiencies in the record and evidence of title, which
in the reasonable opinion of the Borrower (at the time of the acquisition of the
property affected or subsequently) will not interfere in any material way with
the proper operation and development of the property affected thereby;

 

87



--------------------------------------------------------------------------------

(l) Liens existing on the ARCA Effective Date and set forth on Schedule 6.02,
and any extensions, renewals and replacements thereof, so long as there is no
increase in the Indebtedness secured thereby (other than amounts incurred to pay
costs of renewal and replacement) and no additional property (other than
accessions, improvements and replacements in respect of such property) is
subject to such Lien;

(m) rights of lessors under oil, gas or mineral leases arising in the ordinary
course of business;

(n) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured at the time of
such extension, renewal or replacement and such extension, renewal or
replacement Lien shall be limited to all or a part of the property which secured
the Lien so extended, renewed or replaced (plus improvements on such property);

(o) Liens which may attach after the ARCA Effective Date to undeveloped real
estate not containing oil or gas reserves in the ordinary course of the
Borrower’s real estate sales, development and rental activities;

(p) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(q) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(r) Liens arising from precautionary UCC financing statements or similar filings
made in respect of operating leases;

(s) Liens on cash and cash equivalents in an aggregate amount not to exceed
$100,000,000 at any time (i) in favor of counterparties to Swap Agreements to
secure obligations under such Swap Agreements (other than Secured Swap
Obligations (as defined in the New Credit Agreement)) and (ii) in favor of
issuing banks to secure obligations in respect of letters of credit issued by
such issuing banks (other than Letters of Credit (as defined in the New Credit
Agreement));

(t) Liens (to the extent not securing obligations for borrowed money) created
pursuant to construction, operating and maintenance agreements, transportation
agreements and other similar agreements and related documents entered in the
ordinary course of business;

(u) Liens that are contractual rights of set-off, revocation, refund, or
chargeback (i) relating to the establishment of depository relations with banks
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposits or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business or (iii) relating to
purchase orders and other agreements entered in the ordinary course of business;

 

88



--------------------------------------------------------------------------------

(v) Liens (i) granted by any Designated Subsidiary on any of its property or
assets or (ii) on any Equity Interests in any Designated Subsidiary, in each
case to secure Permitted Designated Subsidiary Indebtedness; and

(w) Liens solely on any cash earnest money deposits or escrow arrangements made
by the Borrower or any of its Restricted Subsidiaries in connection with any
letter of intent or purchase agreement relating to any acquisition of property
permitted hereunder.

SECTION 6.03. Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) the Obligations;

(b) Permitted Existing Indebtedness and Permitted Refinancing Indebtedness in
respect thereof;

(c) Indebtedness arising from intercompany loans and advances owing by the
Borrower or any Restricted Subsidiary to the Borrower, any Restricted Subsidiary
or any Unrestricted Subsidiary; provided that any such intercompany loans and
advances shall be subject to the limitations set forth in Section 6.05;

(d) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement, (ii) the aggregate principal amount of Indebtedness
incurred pursuant to this Section 6.03(d) (other than any Capital Lease
Obligations incurred to refinance or replace any lease that was classified as an
operating lease in accordance with GAAP) shall not at any time exceed
$50,000,000 and (iii) for purposes of determining whether any Indebtedness
incurred pursuant to this Section 6.03(d) is permitted under the Senior Notes
Indentures, neither the Borrower nor any Restricted Subsidiary shall be
permitted to incur such Indebtedness in reliance on the Secured Debt Indenture
Exceptions;

(e) Indebtedness in an aggregate principal amount at any time outstanding
pursuant to this Section 6.03(e) not in excess of $1,100,000,000; provided that
(i) if the proceeds of such Indebtedness are not used to refinance any Permitted
Existing Indebtedness, such Indebtedness shall only be incurred by one or more
Designated Subsidiaries (and neither the Borrower nor any other Restricted
Subsidiary shall be obligated thereon), (ii) if the proceeds of such
Indebtedness are used to refinance any Permitted Existing Indebtedness, such
Indebtedness shall be incurred by one or more Designated Subsidiaries (and the
Borrower may Guarantee such Indebtedness), (iii) if any Indebtedness incurred
pursuant to this Section 6.03(e) is secured as permitted by Section 6.02(v), for
purposes of determining whether such Indebtedness is permitted under the Senior
Notes Indentures, neither any Designated Subsidiary nor the Borrower shall be
permitted to incur such Indebtedness in reliance on the Secured Debt Indenture
Exceptions;

(f) other Indebtedness of the Borrower and its Restricted Subsidiaries in an
aggregate principal amount at any time outstanding pursuant to this
Section 6.03(f) not in excess of $50,000,000;

 

89



--------------------------------------------------------------------------------

(g) Indebtedness incurred to finance insurance premiums in the ordinary course
of business in an aggregate principal amount not to exceed the amount of such
insurance premiums;

(h) indemnification, adjustment of purchase price, earnout or similar
obligations, in each case, incurred or assumed in connection with any
acquisition or Disposition otherwise permitted hereunder; and

(i) Indebtedness of the Borrower incurred under the Prior Revolving Credit
Facility in an aggregate principal amount not to exceed $66,000,000 at any time
outstanding.

For purposes of this Section 6.03, any payment by the Borrower or any Restricted
Subsidiary of any interest on any Indebtedness in kind (by adding the amount of
such interest to the principal amount of such Indebtedness) shall be deemed to
be an incurrence of Indebtedness.

SECTION 6.04. Financial Covenants.

(a) Minimum Liquidity. The Borrower will not, as of the last day of any Fiscal
Quarter, permit Liquidity to be less than the Minimum Liquidity Amount as of
such date.

(b) Minimum Interest Coverage Ratio. The Borrower will not, as of the last day
of any Fiscal Quarter (commencing with the Fiscal Quarter ending June 30, 2016),
permit the Interest Coverage Ratio to be less than (i) with respect to any
Fiscal Quarter ending on or before December 31, 2016, 0.75 to 1.00, (ii) with
respect to any Fiscal Quarter ending on or after March 31, 2017 and on or before
December 31, 2017, 1.00 to 1.00, (iii) with respect to any Fiscal Quarter ending
on or after March 31, 2018 and on or before December 31, 2018, 1.25 to 1.00 and
(iv) with respect to any Fiscal Quarter ending on or after March 31, 2019, 1.50
to 1.00.

SECTION 6.05. Investments. The Borrower will not, and will not permit any
Restricted Subsidiary to, make any Investment in any Person, except:

(a) (i) Investments in Subsidiaries in existence on the ARCA Effective Date and
(ii) other Investments in existence on the ARCA Effective Date and described on
Schedule 6.05 and any renewal or extension of any such Investments that does not
increase the amount of the Investment being renewed or extended (as determined
as of such date of renewal or extension);

(b) Investments in Designated Subsidiaries of assets (other than cash and cash
equivalents) that do not constitute “Principal Property” (under and as defined
in the most restrictive Senior Notes Indenture that includes such defined term);

(c) cash Investments in Designated Subsidiaries not to exceed $50,000,000 in the
aggregate at any time outstanding;

(d) Investments by the Borrower in any Restricted Subsidiary (other than any
Designated Subsidiary); provided that if any such Investment involves cash or
cash equivalents that are not promptly (and in any event within 5 Business Days
of the receipt thereof) expended in the Restricted Subsidiary’s business, such
Investment shall not be permitted if, after giving effect to such Investment,
the aggregate amount of unrestricted cash and cash equivalents on hand of the
Restricted Subsidiaries (other than Designated Subsidiaries) exceeds
$100,000,000;

 

90



--------------------------------------------------------------------------------

(e) Investments by any Restricted Subsidiary (other than any Designated
Subsidiary) in any other Restricted Subsidiary (other than any Designated
Subsidiary);

(f) Investments by any Designated Subsidiary in any other Designated Subsidiary;

(g) loans or advances made by any Restricted Subsidiary to the Borrower so long
as such loans or advances are unsecured and subordinated to the Obligations
pursuant to the Subordinated Intercompany Note;

(h) Permitted Acquisitions;

(i) accounts receivable arising in the ordinary course of business, and
Investments received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, and other
disputes with, customers and suppliers to the extent reasonably necessary in
order to prevent or limit loss;

(j) Investments received in consideration for a Disposition permitted by
Section 6.08 of the New Credit Agreement (as in effect on the ARCA Effective
Date);

(k) Investments consisting of Swap Agreements permitted under Section 6.13;

(l) cash equivalents;

(m) Guarantees constituting Indebtedness permitted by Section 6.03; and

(n) other Investments (including Investments in Unrestricted Subsidiaries) in an
aggregate amount not to exceed $50,000,000 at any time outstanding.

SECTION 6.06. Restrictive Agreements. The Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, create or
permit to exist any Restrictive Agreement, except for:

(a) limitations or restrictions contained in any Loan Document or any New Credit
Agreement Loan Document (as in effect as of the ARCA Effective Date);

(b) limitations or restrictions existing under or by reason of any Requirement
of Law;

(c) customary restrictions with respect to any Restricted Subsidiary or any of
its assets contained in any agreement for the Disposition of all of the Equity
Interests of, or any of the assets of, such Restricted Subsidiary pending such
Disposition; provided that (i) such restrictions shall apply only to the
Restricted Subsidiary that is, or assets that are, the subject of such
Disposition and (ii) such Disposition is permitted hereunder;

(d) limitations or restrictions contained in contracts and agreements
outstanding on the ARCA Effective Date and identified on Schedule 6.06 and
renewals, extensions, refinancings or replacements thereof; provided that the
foregoing restrictions set forth in this Section 6.06 shall apply to any
amendment or modification to, or any renewal, extension, refinancing or
replacement of, any such contract or agreement that would have the effect of
expanding the scope of any such limitation or restriction;

 

91



--------------------------------------------------------------------------------

(e) customary restrictions or limitations in leases or other contracts
restricting the assignment thereof or the assignment of the property that is the
subject of such lease;

(f) restrictions or conditions of the type described in clause (a) of the
definition of Restrictive Agreements imposed by any agreement relating to
secured Indebtedness permitted by this Agreement or Liens permitted under
Section 6.02 if such restrictions or conditions apply only to the property or
assets securing such Indebtedness;

(g) limitations or restrictions contained in joint venture agreements,
partnership agreements and other similar agreements with respect to a joint
ownership arrangement restricting the disposition or distribution of assets or
property of such joint venture, partnership or other joint ownership entity, so
long as such encumbrances or restrictions are not applicable to the property or
assets of any other Person; and

(h) limitations or restrictions contained in any agreement or instrument to
which any Person is a party at the time such Person is merged or consolidated
with or into, or the Equity Interests of such Person are otherwise acquired by,
the Borrower or any Restricted Subsidiary; provided that such restriction or
limitation (i) is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of such Person, so
acquired and (ii) is not incurred in connection with, or in contemplation of,
such merger, consolidation or acquisition.

SECTION 6.07. Restricted Payments. The Borrower will not, and will not permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:

(a) Restricted Subsidiaries may declare and pay dividends and other
distributions ratably with respect to their Equity Interests;

(b) the Borrower may declare and make dividend payments and other distributions
with respect to the Existing Preferred Equity Interests; provided that (i) no
Default or Event of Default shall have occurred and be continuing at the time of
making any such dividend or distribution or immediately after giving effect
thereto and (ii) after giving pro forma effect to such dividend or distribution,
the Borrower shall be in Pro Forma Financial Covenant Compliance;

(c) the Borrower and its Restricted Subsidiaries may make Restricted Payments in
exchange for, or out of the proceeds received from, any substantially concurrent
issuance (other than to a Subsidiary) of additional Equity Interests of the
Borrower (other than Disqualified Stock); provided that such proceeds are not
used to increase the Available Amount Basket;

(d) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Stock);

(e) the Borrower and each Restricted Subsidiary may consummate (i) repurchases,
redemptions or other acquisitions or retirements for value of Equity Interests
deemed to occur upon the exercise of stock options, warrants, rights to acquire
Equity Interests or other convertible securities to the extent such Equity
Interests represents a portion of the exercise or exchange price thereof and
(ii) any repurchases, redemptions or other acquisitions or retirements for value
of Equity Interests made or deemed to be made in lieu of withholding Taxes in
connection with any exercise, vesting, settlement or exchange, as applicable, of
stock options, warrants, restricted stock, restricted stock units or other
similar rights;

 

92



--------------------------------------------------------------------------------

(f) the Borrower and each Restricted Subsidiary may make payments of cash in
lieu of issuing fractional Equity Interests; and

(g) the Borrower and each Restricted Subsidiary may make payments or
distributions to dissenting stockholders pursuant to applicable law in
connection with a merger, consolidation or transfer of assets that complies with
the provisions of Section 6.01.

SECTION 6.08. [Intentionally Omitted].

SECTION 6.09. Anti-Corruption Laws and Sanctions. The Borrower will not request
any Borrowing, and the Borrower shall not directly or indirectly use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not directly or indirectly use, the proceeds of any
Borrowing (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in violation of
applicable Sanctions at the time of such Borrowing, or (c) in any manner that
would result in the violation of any Sanctions at the time of such Borrowing.

SECTION 6.10. Limitation on Redemptions of Indebtedness. The Borrower will not,
and will not permit any of its Subsidiaries to, voluntarily Redeem any of the
Existing Senior Notes prior to their stated maturity, except:

(a) in the case of any Existing Senior Notes with maturity dates on or after the
Latest Scheduled Maturity Date, the Borrower and its Subsidiaries may Redeem
such Existing Senior Notes (i) solely with payments (which payments may include
cash consideration to effect an exchange of any of the Existing Senior Notes as
part of a permitted refinancing) made (A) with the proceeds of Permitted
Refinancing Indebtedness, (B) with the proceeds of Permitted Designated
Subsidiary Indebtedness or (C) with the Available Amount Basket and (ii) so long
as, after giving pro forma effect to such repayment, redemption, repurchase or
retirement, the Borrower is in Pro Forma Financial Covenant Compliance; and

(b) in the case of any Existing Senior Notes with maturity dates prior to the
Latest Scheduled Maturity Date, the Borrower and its Subsidiaries may Redeem
such Existing Senior Notes so long as, after giving pro forma effect to any such
payment, the Borrower is in Pro Forma Financial Covenant Compliance.

SECTION 6.11. Limitations on Transactions with Affiliates. The Borrower will
not, and will not permit any Restricted Subsidiary to, directly or indirectly,
Dispose of any property or assets to, or purchase, lease or otherwise acquire
any property or assets from, or otherwise engage in any other transactions with,
any of its Affiliates, except in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties. Notwithstanding the foregoing, the restrictions set forth in this
covenant shall not apply to (a) transactions between or among the Borrower and
its Restricted Subsidiaries not involving any other Affiliate, (b) any
Restricted Payment permitted by Section 6.07, (c) Investments in Unrestricted
Subsidiaries permitted by Section 6.05(n), (d) the payment of reasonable and
customary regular fees to directors of the Borrower or a Restricted Subsidiary
who are not employees of such Person, (e) loans and advances permitted by
Section 6.05(n) to officers and employees of the Borrower and its Restricted
Subsidiaries for travel, entertainment and moving and other relocation expenses
made in direct furtherance and in the ordinary course of business of the
Borrower and its Restricted Subsidiaries, (f) any other transaction with any
employee, officer or director of the

 

93



--------------------------------------------------------------------------------

Borrower or any of its Restricted Subsidiaries pursuant to employee benefit,
compensation or indemnification arrangements entered into in the ordinary course
of business and approved by the Board of Directors of such Person, and
(g) non-exclusive licenses of patents, copyrights, trademarks, trade secrets and
other intellectual property.

SECTION 6.12. Material Change in Business. The Borrower and its Restricted
Subsidiaries (taken as a whole) will not engage in any business substantially
different from those businesses of the Borrower and its Subsidiaries described
in the Form 10-K of the Borrower for the Fiscal Year ended December 31, 2015, as
filed with the SEC, and any businesses reasonably related, ancillary or
complementary thereto.

SECTION 6.13. Swap Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into by the Borrower in the ordinary course of business and
not for speculative purposes to hedge or mitigate risks to which the Borrower or
any Restricted Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Restricted Subsidiaries),
including to hedge or mitigate commodity price risks to which the Borrower or
any Restricted Subsidiary has actual exposure, and (b) Swap Agreements entered
into by the Borrower in the ordinary course of business and not for speculative
purposes in order to effectively cap, collar or exchange interest rates (from
fixed to floating rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment of the
Borrower or any Restricted Subsidiary.

SECTION 6.14. Amendments to New Credit Agreement. The Borrower will not, and
will not permit any of its Subsidiaries to, amend or modify the New Credit
Agreement in any manner that would result in the maturity date applicable to the
New Credit Agreement Loans being extended to a date that is later than the
maturity date applicable to the New Credit Agreement Loans in effect on the ARCA
Effective Date.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and each of the
other Loan Documents:

(a) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary Guarantor to the
Administrative Agent or any Lender in this Agreement or any other Loan Document
or in any certificate, instrument or other document delivered in connection with
this Agreement or any other Loan Document shall prove to have been incorrect in
any material respect as of the date on which made or deemed made;

(b) Payment Default. The Borrower shall fail to pay (i) any principal of any
Loan payable by the Borrower when due or (ii) any interest, fee or other amount
(other than any amount referred to in clause (i) of this paragraph) payable by
the Borrower under this Agreement or any other Loan Document within five days
after the same becomes due;

(c) Breach of Certain Covenants. The Borrower shall (i) fail to perform or
observe any covenant, condition or agreement contained in Section 5.01(k),
5.03(b) (with respect

 

94



--------------------------------------------------------------------------------

to the existence of the Borrower or any Subsidiary Guarantor) or Article VI or
(ii) fail to perform or observe any Additional Financial Covenant (subject to
any grace period applicable to such Additional Financial Covenant in the Other
Debt Document that contains such Additional Financial Covenant);

(d) Other Breaches of the Loan Documents. The breach by the Borrower or any
Subsidiary Guarantor (other than a breach which constitutes an Event of Default
under clauses (a), (b) or (c) of this Article VII) of any term or provision of
this Agreement or any other Loan Document which is not remedied within 30 days
after the earlier to occur of (i) receipt by the Borrower of written notice of
such breach from the Administrative Agent and (ii) an Authorized Officer
otherwise becoming aware of such breach.

(e) ERISA. An event or condition specified in Section 5.01(e) shall occur or
exist with respect to any Plan or any Multiemployer Plan and, as a result of
such event or condition, together with all other such events or conditions then
outstanding, the Borrower or any member of the Controlled Group shall incur, or
shall be reasonably likely to incur, a liability that would have a Material
Adverse Effect;

(f) Cross-Default. Failure of the Borrower or any Restricted Subsidiary to pay
any Material Indebtedness when due (after giving effect to any period of grace
set forth in any agreement under which such Indebtedness was created or is
governed); or the default by the Borrower or any Restricted Subsidiary in the
performance of any other term, provision or condition contained in any agreement
under which any Material Indebtedness was created or is governed, the effect of
which is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, such Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its stated
maturity; or any Material Indebtedness shall become due and payable or be
required to be prepaid, repurchased, redeemed or defeased (other than by a
regularly scheduled payment) prior to the stated maturity thereof;

(g) Voluntary Bankruptcy, etc. The Borrower or any Material Subsidiary shall
(i) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for the
Borrower or such Material Subsidiary, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or (v) take any action to authorize or
effect any of the foregoing actions set forth in this clause (g);

(h) Involuntary Bankruptcy, etc. Without the application, approval or consent of
the Borrower or the applicable Material Subsidiary, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Borrower or
any Material Subsidiary, or a proceeding described in clause (g)(iv) above shall
be instituted against the Borrower or any Material Subsidiary and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 consecutive days;

(i) Judgments. The Borrower or any Restricted Subsidiary shall fail within 30
days to pay, bond or otherwise discharge any final judgment or order for the
payment of money in excess of $50,000,000 (to the extent not covered by
independent third-party insurance as to which the applicable insurer has been
notified of such judgment and does not dispute coverage and is not subject to
any insolvency proceeding) which is not stayed on appeal, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or such Restricted Subsidiary to enforce any such judgment; and

 

95



--------------------------------------------------------------------------------

(j) Unenforceability of Certain Loan Documents. This Agreement, any Note or any
Subsidiary Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability
thereof, or the Borrower or any Subsidiary Guarantor that is a party to such
document shall deny that it has any further liability thereunder or shall give
notice to such effect, in each case other than as expressly permitted hereunder
or thereunder or upon Payment in Full.

SECTION 7.02. Acceleration. (a) If any Event of Default described in
Section 7.01(g) or (h) occurs with respect to the Borrower, the obligations of
the Lenders to make Loans hereunder shall automatically terminate, the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent or any Lender. If any other Event
of Default occurs, the Required Lenders (or the Administrative Agent with the
consent of the Required Lenders) may terminate or suspend the obligations of the
Lenders to make Loans hereunder, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives.

(b) If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.01(g) or (h) with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for

 

96



--------------------------------------------------------------------------------

the failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity and (d) the
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Lenders; further, without limiting
the generality of the foregoing clause (d), the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower, such resignation to be effective upon the
appointment of a successor Administrative Agent, or, if no successor
Administrative Agent has been appointed, 45 days after the retiring
Administrative Agent gives notice of its intention to resign. If the
Administrative Agent (i) has become the subject of a proceeding seeking an order
for relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or (ii) has appointed for it, without the
application, approval or consent of the Administrative Agent, a receiver,
trustee, examiner, liquidator or similar official, or a proceeding described in
clause (i) above shall be instituted against the Administrative Agent, the
Administrative Agent may be removed by written notice received by the

 

97



--------------------------------------------------------------------------------

Administrative Agent from the Required Lenders or the Borrower, such removal to
be effective on the date specified by the Required Lenders or the Borrower, as
applicable; provided that the Administrative Agent may not be removed unless, on
or prior to the date of such removal, the Administrative Agent (in its
individual capacity) acting as Lender is relieved of all of its duties as
Lender, pursuant to documentation reasonably satisfactory to the Administrative
Agent. Upon any resignation or removal of the Administrative Agent, the Required
Lenders shall have the right (with, so long as no Event of Default under
Section 7.01(b), Section 7.01(g) or Section 7.01(h) exists, the consent of the
Borrower, which shall not be unreasonably withheld) to appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
30 days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent.
Notwithstanding the previous sentence, the Administrative Agent may at any time
(without the consent of any Lender but with, so long as no Event of Default
under Section 7.01(b), Section 7.01(g) or Section 7.01(h) exists, the consent of
the Borrower, which shall not be unreasonably withheld or delayed) appoint any
of its Affiliates which is a commercial bank as a successor Administrative Agent
hereunder. If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lenders and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such Administrative Agent
has accepted the appointment. Any such successor Administrative Agent shall be a
commercial bank having capital and retained earnings of at least $100,000,000
and an office in New York, New York. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while it was acting as Administrative
Agent and (ii) after such resignation or removal for as long as any of them
continues to act in any capacity hereunder or under the other Loan Documents,
including in respect of any actions taken in connection with transferring the
agency to any successor Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

 

98



--------------------------------------------------------------------------------

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic mail
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:

(i) if to the Borrower, to it at 10000 Energy Drive, Spring, Texas 77389-4954,
Attention of the Chief Financial Officer (Facsimile No. (832) 796-4820;
Telephone No. (832) 796-2808);

(ii) if to the Administrative Agent, to Bank of America, N.A., 135 S. LaSalle
Street, Mail Code: IL4-135-09-61, Chicago, IL 60603, Attention of Gerund Diamond
(Facsimile No. 312-453-3635; Telephone No. 312-992-8588), with a copy to Bank of
America, N.A., 700 Louisiana St., TX4-213-13-15, Houston, Texas, 77002-2700,
Attention of Raza Jafferi (Facsimile No. 713-247-7701) and Bank of America,
N.A., 101 N. Tryon Street, Charlotte, NC 28255, Attention of Libby Russell
(Facsimile No. 704-409-0004; Telephone No. 980-386-8451); and

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II to any Lender if such Lender, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient,

 

99



--------------------------------------------------------------------------------

at its e-mail address as described in the foregoing clause (i), of notification
that such notice or communication is available and identifying the website
address therefor; provided that, for both clauses (i) and (ii) above, if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c) Any party hereto may change its address, facsimile number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on an Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or any Subsidiary Guarantor, any Lender or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Communications through an Electronic System other than
to the extent such damages, losses or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower or any Subsidiary
Guarantor pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
or any Subsidiary Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

100



--------------------------------------------------------------------------------

(b) Subject to Section 9.02(e), neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) [reserved], (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan (excluding mandatory prepayments pursuant to Section 2.11(b) or
Section 2.11(c)), or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vi) except
as expressly provided in Section 6.01(b), release the Borrower from its
obligations under the Loan Documents without the written consent of each Lender,
(vii) except as provided in Section 9.15(b), release all or substantially all of
the Subsidiary Guarantors from their guarantee obligations under the Subsidiary
Guaranties or (viii) except to the extent expressly provided in Section 2.11(c),
amend, modify or waive any provision relating to a Change of Control Offer after
notice in respect of such Change of Control Offer has been delivered to the
Administrative Agent, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement in accordance with Section 2.19(b).

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, error,
omission, mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
a Joint Lead Arranger, and their respective Affiliates (including the reasonable
and documented fees, charges and disbursements of one primary counsel to the
Administrative Agent) in connection with the preparation, due diligence,
administration, syndication and distribution (including via an Electronic
System) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any

 

101



--------------------------------------------------------------------------------

amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers, each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including any reasonable and documented legal expenses of one
firm of counsel for all Indemnitees, taken as a whole, and, if reasonably
necessary, one firm of local counsel in each appropriate jurisdiction and one
firm of regulatory counsel in each appropriate jurisdiction, in each case for
the Indemnitees, taken as a whole, and, in the case of an actual or perceived
conflict of interest (as reasonably determined by an indemnified party), one
additional firm of counsel in each relevant jurisdiction for the affected
Indemnitees similarly situated, taken as a whole, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee, (y) any material breach of the express
obligations of such Indemnitee under the Loan Documents pursuant to a claim
initiated by the Borrower or any Subsidiary Guarantor or (z) any dispute solely
between or among Indemnitees (not arising as a result of any act or omission by
the Borrower or any of its Subsidiaries or Affiliates), other than claims
against any Lender in its capacity as, or in fulfilling its role as, the
Administrative Agent, Joint Lead Arranger or any similar role under the Loan
Documents. This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Lender, under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Administrative Agent
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Lender in its capacity as such.

(d) No Indemnitee shall be liable for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
except to the extent that such damages have resulted from the willful
misconduct, bad faith or gross negligence of such Indemnitee (as determined by a
court of competent jurisdiction in a final, non-appealable judgment).

 

102



--------------------------------------------------------------------------------

(e) To the extent permitted by applicable Requirements of Law, no party hereto
shall assert, or permit any of its Affiliates or Related Parties to assert, and
each party hereto hereby waives, any claim against each such other Person on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, any Loan or the use of the proceeds
thereof; provided that nothing contained in this paragraph (d) shall limit the
indemnification obligations of the Borrower set forth in paragraph (b) of this
Section 9.03, including the Borrower’s obligation to indemnify each Indemnitee
for special, indirect, consequential or punitive damages incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of the
matters described in clauses (i), (ii) and (iii) of such paragraph (b).

(f) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) except as
expressly provided in Section 6.01, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and, except as specified herein, any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution
or a Disqualified Lender) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Loans at the time owing to
it), in each case, with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower; provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required if
an Event of Default has occurred and is continuing; and

(B) the Administrative Agent;

provided that no consent of the parties above shall be required for an
assignment to an assignee that is a Lender, an Affiliate of a Lender or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with

 

103



--------------------------------------------------------------------------------

respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable Requirements of Law, including
Federal and state securities laws; and

(E) no assignment shall be permitted if, as of the date thereof, any event or
circumstance exists which would result in the Borrower being obligated to pay
any greater amount hereunder to the assignee than the Borrower is obligated to
pay to the assigning Lender.

For the purposes of this Section 9.04(b), the terms “Approved Fund”, and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) the Borrower, any of
its Subsidiaries or any of its Affiliates or (c) a company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural person
or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

104



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amount (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.07(b), 2.18(e) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution or a Disqualified Lender,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no

 

105



--------------------------------------------------------------------------------

Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to the Federal
Reserve Bank or other central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e) Disqualified Lenders. (i) No assignment shall be made to any Person that was
a Disqualified Lender as of the date (the “Trade Date”) on which the assigning
Lender entered into a binding agreement to sell and assign all or a portion of
its rights and obligations under this Agreement to such Person (unless the
Borrower has consented to such assignment in its sole and absolute discretion in
which case such Person will not be considered a Disqualified Lender for the
purpose of such assignment). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Lender after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to the definition of
“Disqualified Lender”), (x) such assignee shall not retroactively be
disqualified from becoming a Lender and (y) the execution by the Borrower of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Lender. Any
assignment in violation of this clause (e)(i) shall not be void, but the other
provisions of this clause (e) shall apply.

(ii) If any assignment is made to any Disqualified Lender without the Borrower’s
prior consent in violation of clause (i) above, or if any Person becomes a
Disqualified Lender after the applicable Trade Date, the Borrower may, at its
sole expense and effort, upon notice to the applicable Disqualified Lender and
the Administrative Agent, (A) prepay outstanding Loans held by such Disqualified
Lender by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such Loans, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and/or (B) require such Disqualified Lender to
assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.04), all of its interest, rights and obligations
under this Agreement to one or more Persons at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Lender paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or

 

106



--------------------------------------------------------------------------------

any other Loan Document, each Disqualified Lender will be deemed to have
consented in the same proportion as the Lenders that are not Disqualified
Lenders consented to such matter, and (y) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any bankruptcy, insolvency or
similar laws (a “Plan”), each Disqualified Lender party hereto hereby agrees
(1) not to vote on such Plan, (2) if such Disqualified Lender does vote on such
Plan notwithstanding the restriction in the foregoing clause (1), such vote will
be deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
bankruptcy, insolvency or similar laws), and such vote shall not be counted in
determining whether the applicable class has accepted or rejected such Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other bankruptcy, insolvency or similar laws) and (3) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time (collectively, the “DQ List”) on an Electronic System, including that
portion of the Electronic System that is designated for “public side” Lenders
and/or (B) provide the DQ List to each Lender requesting the same.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or any Joint Lead Arranger constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall become effective as provided in
the Amendment and Restatement Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special,

 

107



--------------------------------------------------------------------------------

time or demand, provisional or final and in whatever currency denominated) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower or any Subsidiary
Guarantor against any of and all of the Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. Each Lender
agrees to promptly notify the Borrower and the Administrative Agent after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any Credit Party or any Related Party of any Credit Party in any way relating to
this Agreement or any other Loan Document, in any forum other than the Supreme
Court of the State of New York sitting in New York County, Borough of Manhattan,
or the United States District Court for the Southern District of New York, and
any appellate court from any thereof, and any appellate court from any thereof,
and each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that any Credit Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any Subsidiary Guarantor or their properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

108



--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners) or as may be required by
applicable Requirements of Law or by any subpoena or similar legal process, in
which case such Person shall, except with respect to any audit or examination
conducted by bank accountants or any governmental or bank regulatory authority
exercising examination or regulatory authority, to the extent practicable and
not prohibited by applicable Requirements of Law, promptly notify the Borrower
in advance of such disclosure, (iii) to any other party to this Agreement,
(iv) in connection with the exercise of any remedies under this Agreement or any
other Loan Document or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(v) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (B) any actual or prospective counterparty (or its
advisors) to any swap, derivative or securitization transaction relating to the
Borrower and its obligations or (C) any credit insurance provider relating to
the Borrower and its obligations, (vi) with the consent of the Borrower or
(vii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower, any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential;
provided further that (notwithstanding the foregoing) no such nonpublic
information which contains projections or forecasts with respect to the Borrower
or any of its Affiliates shall be disclosed, disseminated or otherwise made
available pursuant to clause (vii) above. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER, ITS SUBSIDIARIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN
THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH APPLICABLE
REQUIREMENTS OF LAW.

 

109



--------------------------------------------------------------------------------

SECTION 9.13. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, the Amendment and Restatement Agreement and the transactions
contemplated hereby and thereby (including without limitation Assignment and
Assumptions, amendments, Borrowing Requests or other modifications, waivers and
consents) shall be deemed to include Electronic Signatures, the electronic
matching of assignment terms and contract formations on Electronic Systems
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower and each Subsidiary Guarantor
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and each Subsidiary
Guarantor, which information includes the name and address of the Borrower and
each Subsidiary Guarantor and other information that will allow such Lender to
identify the Borrower and each Subsidiary Guarantor in accordance with the
Patriot Act.

SECTION 9.15. Subsidiary Guarantors.

(a) The Borrower may, but is not required to, at any time upon five (5) Business
Days’ written notice to the Administrative Agent, cause any of its Restricted
Subsidiaries to become a Subsidiary Guarantor by causing such Restricted
Subsidiary to execute and deliver to the Administrative Agent a Subsidiary
Guaranty.

(b) So long as no Default or Event of Default has occurred and is continuing
under the Loan Documents (or would result from such release), (i) if all of the
capital stock of a Subsidiary Guarantor that is owned by the Borrower or a
Subsidiary is sold or otherwise disposed of in a transaction or transactions
permitted by this Agreement or (ii) in the event that, immediately after giving
effect to the release of any Subsidiary Guarantor’s Subsidiary Guaranty, all of
the Indebtedness of the Subsidiaries is permitted under Section 6.03 (assuming
for this purpose that all such Indebtedness is incurred at such time), then, in
each case, promptly following the Borrower’s request, the Administrative Agent
shall execute a release of such Subsidiary Guarantor from its Subsidiary
Guaranty. In connection with any release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to the Borrower, at the Borrower’s expense, all
documents that the Borrower shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the

 

110



--------------------------------------------------------------------------------

interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.18. Electronic System. The Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Joint Lead Arrangers may, but shall not be
obligated to, make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Electronic System and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that so long as the
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Electronic System designated “Public Side Information;” and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Electronic System not designated “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

111



--------------------------------------------------------------------------------

SECTION 9.19. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.20. Release . The Borrower, for and on behalf of itself and its legal
representatives, successors and assigns, does waive, release, relinquish and
forever discharge the Administrative Agent, the Lenders, their parents,
subsidiaries, and affiliates, their respective past, present and future
directors, officers, managers, agents, employees, insurers, attorneys,
representatives and all of their respective heirs, successors and assigns
(collectively, the “Released Parties”), of and from any and all manner of action
or causes of action, suits, claims, demands, judgments, damages, levies and
executions of whatsoever kind, nature or description arising on or before the
ARCA Effective Date, including any claims, losses, costs or damages, including
compensatory and punitive damages, in each case whether known or unknown,
asserted or unasserted, liquidated or unliquidated, fixed or contingent, direct
or indirect, which the Borrower, or its legal representatives, successors or
assigns, ever had or now has or may claim to have against any of the Released
Parties, with respect to any matter whatsoever relating to the Loan Documents,
the Loan Documents (as defined in the Existing Term Loan Credit Agreement), the
administration of the Loan Documents, the administration of the Loan Documents
(as defined in the Existing Term Loan Credit Agreement), the negotiations
relating to this Agreement and the other Loan Documents executed in connection
with this Agreement, the negotiations relating to the Existing Term Loan Credit
Agreement and the other Loan Documents (as defined in the Existing Term Loan
Credit Agreement) executed in connection with the Existing Term Loan Credit
Agreement and any other instruments and agreements executed by the Borrower or
any Loan Party in connection with the Loan Documents, the Loan Documents (as
defined in the Existing Term Loan Credit Agreement), this Agreement or the
Existing Term Loan Credit Agreement, in each case, arising on or before the ARCA
Effective Date (collectively, “Claims”). The Borrower acknowledges that it is
aware that it may discover facts different from or in addition to those it now
knows or believes to be true with

 

112



--------------------------------------------------------------------------------

respect to the Claims, and agrees that the release contained in this Agreement
is and will remain in effect in all respects as a complete and general release
as to all matters released in this Agreement, notwithstanding any such different
or additional facts. The Borrower agrees not to sue any Released Party or in any
way assist any other person or entity in suing a Released Party with respect to
any Claim released in this Agreement.

SECTION 9.21. Amendment and Restatement. This Agreement is an amendment and
restatement of the Existing Term Loan Credit Agreement. All obligations under
the Existing Term Loan Credit Agreement shall in all respects be continuing and
this Agreement shall not be deemed to evidence or result in novation or
repayment and re-borrowing of such obligations. This Agreement shall supersede
the Existing Term Loan Credit Agreement. From and after the ARCA Effective Date,
this Agreement shall govern the terms of the obligations under the Existing Term
Loan Credit Agreement.

[Signature Pages Follow]

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SOUTHWESTERN ENERGY COMPANY, as Borrower By       Name:     Title:  

 

SIGNATURE PAGE TO AMENDED AND RESTATED TERM LOAN CREDIT

AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By       Name:     Title:  

 

SIGNATURE PAGE TO AMENDED AND RESTATED TERM LOAN CREDIT

AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By       Name:     Title:  

 

SIGNATURE PAGE TO AMENDED AND RESTATED TERM LOAN CREDIT

AGREEMENT



--------------------------------------------------------------------------------

[LENDER] By       Name:     Title:  

 

SIGNATURE PAGE TO AMENDED AND RESTATED TERM LOAN CREDIT

AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1.01A

EXISTING LENDERS

 

Bank of America, N.A.

JPMorgan Chase Bank, N.A.

Wells Fargo Bank, National Association

Mizuho Bank, Ltd.

Citibank, N.A.

Bank of Tokyo-Mitsubishi UFJ, Ltd.

BMO Harris Bank N.A.

Sumitomo Mitsui Banking Corporation

Royal Bank of Canada

Canadian Imperial Bank of Commerce, New York Branch

Compass Bank

Crédit Agricole Corporate and Investment Bank

Credit Suisse AG, Cayman Islands Branch

U.S. Bank National Association

PNC Bank, National Association

Capital One, National Association

Citizens Banks, N.A.

Branch Banking and Trust Company

 

Schedule 1.01A



--------------------------------------------------------------------------------

SCHEDULE 1.01B

PRICING SCHEDULE

 

Applicable Rate

   Level I
Status     Level II
Status     Level III
Status     Level IV
Status     Level V
Status  

Eurodollar Margin

     1.750 %      1.875 %      2.000 %      2.250 %      2.500 % 

ABR Margin

     0.750 %      0.875 %      1.000 %      1.250 %      1.500 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists at any date if, on such date, the Moody’s Rating is Baal
or better or the S&P Rating is BBB+ or better.

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Moody’s Rating is Baa2 or better or
the S&P Rating is BBB or better.

“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Moody’s Rating is
Baa3 or better or the S&P Rating is BBB- or better.

“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Moody’s Rating is Bal or better or the S&P Rating is BB+ or better.

“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured debt rating.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s long-term issuer credit rating.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Status based on the then-current Moody’s Rating and S&P Rating (the
“Public Debt Rating”). The credit rating in effect on any date for the purposes
of this Schedule is the credit rating in effect at the close of business on such
date. If at any time the Borrower has no Public Debt Rating, Level V Status
shall exist.

If the Borrower is split-rated and the ratings differential is one level, the
higher rating will apply. If the Borrower is split-rated and the ratings
differential is two levels or more, the rating next below the higher of the
split-ratings will apply. If the rating system of Moody’s or S&P shall change,
or if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

 

Schedule 1.01B



--------------------------------------------------------------------------------

SCHEDULE 3.18

EQUITY INTERESTS

 

SUBSIDIARY

   JURISDICTION OF
ORGANIZATION    PERCENTAGE OF ISSUED
AND OUTSTANDING
EQUITY INTERESTS

A. W. Realty Company, LLC

   Texas    100%

Border Resources, L.L.C.

   Texas    100%

SWN E & P Services, LLC

   Texas    100%

SWN International, LLC

   Delaware    100%

SWN Midstream Services Company, LLC

   Texas    100%

SWN Production (Arkansas), LLC

   Texas    100%

SWN Production Company, LLC

   Texas    100%

 

 

Schedule 3.18



--------------------------------------------------------------------------------

SCHEDULE 6.05

EXISTING INVESTMENTS

None.

 

 

Schedule 6.05



--------------------------------------------------------------------------------

SCHEDULE 6.06

EXISTING RESTRICTIVE AGREEMENTS

None.

 

Schedule 6.06



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SUBORDINATED INTERCOMPANY NOTE

[INSERT DATE]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.

This note (“Note”) is a Subordinated Intercompany Note referred to in the
Amended and Restated Term Loan Credit Agreement dated as of June 27, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) by and among Southwestern Energy Company (the
“Borrower”), the financial institutions from time to time parties thereto as
Lenders and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the lenders, and is subject to the terms
thereof. Each capitalized term used herein and not defined herein shall have the
meaning ascribed thereto in the Credit Agreement. Each Payee hereby acknowledges
and agrees that the Administrative Agent may exercise all rights provided in the
Credit Agreement with respect to this Note.

This Note evidences any and all advances made to each Payor by each respective
Payee from time to time. It is contemplated that the original principal sum
evidenced by this Note may be reduced from time to time and that additional
advances evidenced hereby may be made from time to time. Each Payee is hereby
authorized to record all loans and advances made by it to each Payor (all of
which shall be evidenced by this Note), the rate at which interest accrues
thereon, and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein.

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently paid by any Payor or inadvertently received by any
Payee, then such excess sum shall be credited as a payment of principal, unless
such Payor shall notify such Payee, in writing, that such Payor elects to have
such excess sum returned to it forthwith. It is the express intent hereof that
no Payor pay and that no Payee receive, directly or indirectly, in any manner
whatsoever, interest in excess of that which may be lawfully paid by a Payor
under applicable law.

All parties now or hereafter liable with respect to this Note, whether any
Payor, any guarantor, endorser or any other person or entity, hereby expressly
waive presentation, demand of payment, protest, notice of demand of payment,
protest and notice of non-payment, or any other notice of any kind with respect
hereto.

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

All payments under this Note shall be made without setoff, counterclaim or
deduction of any kind including, without limitation, for any applicable taxes.
Any amount owing by any Payor to any Payee shall not be reduced in any way by
any outstanding obligations of such Payee to such Payor, whether such
obligations are monetary or otherwise. Without limiting the generality of the
foregoing, if any taxes or amounts in respect thereof must be deducted or
withheld from any amounts payable or paid by any Payor under this Note, each
Payor shall pay such additional amounts as may be necessary to ensure that each
Payee receives a net amount equal to the full amount which it would have
received had payment (including any additional amounts payable under this
paragraph) not been made subject to such taxes.

No delay or failure on the part of any Payee in the exercise of any right or
remedy hereunder, under any loan agreement or security agreement, or at law or
in equity, shall operate as a waiver thereof, and no single or partial exercise
by any Payee of any right or remedy hereunder, under any loan agreement or
security agreement, or at law or in equity shall preclude or estop another or
further exercise thereof or the exercise of any other right or remedy.

Each Payor’s obligations under this Note with respect to all advances, loans,
accounts payables, and other extensions of credit made by such Payee to such
Payor shall be payable in the same currency as such advances, loans, accounts
payables, and other extensions of credit were made by such Payee to such Payor.

Time is of the essence of this Note, and, if this Note is collected by or
through an attorney at law, or under advice therefrom, each Payor agrees to pay
to each Payee all reasonable costs of collection incurred by each Payee in
enforcing payment of this Note, including, without limitation, reasonable
attorneys’ fees.

IF ANY PROVISION OF THIS NOTE IS IN CONFLICT WITH ANY STATUTE OR RULE OF LAW OF
THE STATE OF NEW YORK OR IS OTHERWISE UNENFORCEABLE FOR ANY REASON WHATSOEVER,
THEN SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY AND
SHALL BE DEEMED SEPARABLE FROM AND SHALL NOT INVALIDATE ANY OTHER PROVISION OF
THIS NOTE.

Each Payor acknowledges and agrees that the Administrative Agent shall be
entitled to exercise all rights with respect to this Note as are provided in the
Credit Agreement and the other Loan Documents. Further, each Payor hereby
acknowledges and agrees that in no event shall any of the Lenders or the
Administrative Agent be deemed to have any commitment to provide any advances,
loans, or other extensions of credit to any Payor.

The repayment of this Note is subordinated to the repayment and performance of
all Obligations now or hereafter owing by each Payor to the Administrative Agent
or any or all of the Lenders. After the occurrence and during the continuation
of any Event of Default, each Payor agrees that it will not make any payment on
this Note to a Payee.

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Blank]

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

SOUTHWESTERN ENERGY COMPANY By:  

 

Name:   Title:   SWN PRODUCTION (ARKANSAS), LLC By:  

 

Name:   Title:   SWN PRODUCTION COMPANY, LLC By:  

 

Name:   Title:   SWN MIDSTREAM SERVICES COMPANY, LLC By:  

 

Name:   Title:   SWN E&P SERVICES, LLC By:  

 

Name:   Title:   A. W. REALTY COMPANY, LLC By:  

 

Name:   Title:  

 

Signature Page to Intercompany Note



--------------------------------------------------------------------------------

BORDER RESOURCES, L.L.C. By:  

 

Name:   Title:   SWN INTERNATIONAL, LLC By:  

 

Name:   Title:   SW GATHERING, LLC By:  

 

Name:   Title:   SWN DRILLING COMPANY, LLC By:  

 

Name:   Title:   SWN ENERGY SERVICES COMPANY, LLC By:  

 

Name:   Title:   DESOTO GATHERING COMPANY, LLC By:  

 

Name:   Title:  

Signature Page to Intercompany Note



--------------------------------------------------------------------------------

ANGELINA GATHERING COMPANY, L.L.C. By:  

 

Name:   Title:   SWN PRODUCER SERVICES, LLC By:  

 

Name:   Title:   SOUTHWESTERN ENERGY NGV SERVICES, LLC By:  

 

Name:   Title:   SWN WELL SERVICES, LLC By:  

 

Name:   Title:   SWN RESOURCES CANADA, INC. By:  

 

Name:   Title:   SWN RESOURCES WESTERN CANADA, INC. By:  

 

Name:   Title:  

 

Signature Page to Intercompany Note



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that such officer is the Chief Financial
Officer of Southwestern Energy Company (the “Borrower”) and that such officer is
authorized to execute and deliver this certificate (this “Compliance
Certificate”) on behalf of the Borrower pursuant to Section 5.01(c) of the
Amended and Restated Term Loan Credit Agreement, dated as of June 27, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among the Borrower, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.
Capitalized terms used but not defined herein have the respective meanings given
thereto in the Credit Agreement.

The undersigned also hereby certifies that a review of the Borrower and the
other Loan Parties has been made under such officer’s supervision with a view to
determining whether the Borrower and the other Loan Parties have fulfilled all
of their respective obligations under the Credit Agreement, the Notes and the
other Loan Documents; and in his/her capacity as such officer of the Borrower,
and on behalf of the Borrower further certifies, represents and warrants that:

 

  1. Attached hereto as Schedule I are the financial statements of the Borrower
as at the end of and for the Fiscal Year ¨ Fiscal Quarter ¨ (check one) ended
            , 20    as required by Section 5.01(a) or Section 5.01(b) of the
Credit Agreement, as applicable.

 

  2. [Such financial statements fairly present in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis as at the end of, and for, the period
covered thereby in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes]1.

 

  3. Attached hereto as Schedule II are detailed calculations used by the
Borrower to establish whether the Borrower was in compliance with the Financial
Covenants as of the date of the financial statements attached as Schedule I, the
results of which are summarized as follows:

 

  a. Section 6.04(a) of the Credit Agreement:

 

    Liquidity:2             

Borrower in compliance with Required Financial Measurement? [Y]/[N]

 

1  To be included if the Compliance Certificate accompanies financial statements
delivered pursuant to Section 5.01(b) of the Credit Agreement.

2  To be in compliance, (1) if Borrower is in compliance with the Required
Financial Measurement, cannot be less than $300,000,000, (2) if (A) Borrower is
not in compliance with the Required Financial Measurement and (B) on such date,
the aggregate outstanding principal amount of the Loans is less than or equal to
$250,000,000, cannot be less than $400,000,000 and (3) if (A) Borrower is not in
compliance with the Required Financial Measurement and (B) on such date, the
aggregate outstanding principal amount of the Loans is greater than
$250,000,000, cannot be less than $500,000,000.

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

[Consolidated EBITDAX]:3             

[Total Leverage Ratio]:4             

 

  b. Section 6.04(b) of the Credit Agreement

 

  Interest Coverage Ratio:5             

 

  c. [            ]6.

 

  4. [Unless otherwise specified on Schedule III attached hereto, no] [No]
Default or Event of Default has occurred. [The Borrower has taken or proposes to
take the action to cure such Default or Event of Default described therein.]

 

  5. [Attached as Schedule IV are consolidating spreadsheets showing all
consolidated Unrestricted Subsidiaries and the eliminating entries.]7

 

  6. There have been no changes in GAAP or in the application thereof since the
date of the Borrower’s consolidated financial statements most recently delivered
pursuant to Section 5.01(a) of the Credit Agreement (or if any such change has
occurred, attached is a description of the effect of such change on the
financial statements accompanying this Compliance Certificate).

 

 

3  Include for each Fiscal Quarter ending during the period from and including
June 30, 2016 through December 31, 2018. To be in compliance with the Required
Financial Measurement during this period, Consolidated EBITDAX for the period of
four consecutive Fiscal Quarters then ending must be at least (1) $285,000,000
for any period of four consecutive Fiscal Quarters ending on or after June 30,
2016 and on or prior to June 30, 2017; and (2) $350,000,000 for any period of
four consecutive Fiscal Quarters ending on or after September 30, 2017 and on or
prior to December 31, 2018.

4  Include for each Fiscal Quarter ending during the period from and including
March 31, 2019 and thereafter. To be in compliance with the Required Financial
Measurement during this period, the ratio of (1) Total Indebtedness as of such
date to (2) Consolidated EBITDAX for the period of four consecutive Fiscal
Quarters ending on such date cannot be greater than (A) 7.50 to 1.00 as of the
last day of any Fiscal Quarter ending on or after March 31, 2019 and on or prior
to December 31, 2019 and (B) 6.00 to 1.00 as of the last day of any Fiscal
Quarter ending at any time thereafter.

5  To be in compliance (commencing with the Fiscal Quarter ending June 30,
2016), cannot be less than (1) with respect to any Fiscal Quarter ending on or
before December 31, 2016, 0.75 to 1.00, (2) with respect to any Fiscal Quarter
ending on or after March 31, 2017 and on or before December 31, 2017, 1.00 to
1.00, (3) with respect to any Fiscal Quarter ending on or after March 31, 2018
and on or before December 31, 2018, 1.25 to 1.00 and (4) with respect to any
Fiscal Quarter ending on or after March 31, 2019, 1.50 to 1.00.

6  Insert any Additional Financial Covenants included in the Credit Agreement
pursuant to Section 5.09 of the Credit Agreement.

7  To be included if, as of the last day of the fiscal period covered by the
financial statements delivered herewith, any of the consolidated Subsidiaries of
the Borrower have been designated as Unrestricted Subsidiaries pursuant to
Section 5.08 of the Credit Agreement.

 

Exhibit G, Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate as of             , 20    .

 

SOUTHWESTERN ENERGY COMPANY By:  

 

Name:   Title:   [Chief Financial Officer/Chief Accounting Officer]